 

WE THE JBEOPLE

Gnified Gnited States Common Law Grand Jury;
P.O. Box 59, Valhalla, NY 10595; Fax: (888) 891-8977.

UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF NEW YORK

e 445 Broadway; Albany, NY. 12207-2936 e

LAW CASE NO. 1776-1789-1791-2019

 

JURISDICTION NATURAL LAW

 

 

 

SS
TAC AK AZAR CACO. CT, DE, FLL GA. Hi 1D, DHL IN LA, KS, ‘KY, LA, ME, MD, MA, MI, MIN, MS, MO, MT, NE. NY, NH NJ, NM, NY, NC, ND, OH. OK OR PAR sc, SD. TN, TX, UT, VT, VA. WA, WY. WI. WY:
eS

- Against -

DEFENDANTS:

United States Supreme Court c/o Chief Justice John G. Roberts, Jr.
224 East Capitol St. N.E.; Washington, D.C. 20003

United States Court Of Appeals c/o Chief Judge Robert A. Katzman
Thurgood Marshall US Courthouse, 40 Foley Square Ste 1, NY, NY 10007

Federal Judiciary c/o U.S. Attorney's Office
445 Broadway, Room 218; Albany, NY 12207-2924

US Senate c/o Chairman Lindsey Graham, Judiciary Committee
290 Russell Senate Office Building; Washington DC 20510

US House c/o Doug Collins, Ranking Member Judiciary Committee
730 12th St NW Washington D.C., DC 20005,

 

 

COPIED:

President Donald J. Trump, the White House
1600 Pennsylvania Avenue NW; Washington, DC 20500

Attorney General William Bar, U.S. Department of Justice;
950 Pennsylvania Avenue, NW; Washington, DC 20530-0001

1

Case 3:19-mc-00029-TMB Document 1 Filed 08/22/19 Page 1 of 57
TABLE OF CONTENTS

 

 

Non-STATUTORY COVER SHEET COVER
LETTER TO CLERK ON FILING 2 PAGES
FILE ON DEMAND 2 PAGES
COVER PAGE PAGE i
TABLE OF CONTENTS PAGE ii
MEMORANDUMS PAGE iii
LIST OF DOCUMENTS PAGE iv
LIST OF EVIDENCE PAGE iv
LIST OF HABEAS CORPUS PAGE Vv
LIST OF NON-JUDICIAL FORECLOSURES PAGE v
INDICTMENTS PAGE Vi
DECLARATION OF RESTORATION OF THE LAW OF THE LAND PAGE 1
UNALIENABLE RIGHT OF SELF RULE PAGE 2
JURISDICTION - NATURAL LAW PAGE 4
THE GRAND JURY IS PARAMOUNT PAGE 5
THE PEOPLE HAVE BEEN PROVIDENTIALLY PROVIDED LEGAL RECOURSE
TO ADDRESS THE CRIMINAL CONDUCT OF THE JUDICIARY PAGE 7
EXTRAORDINARY ACTION PAGE 8
THE PEOPLES’ PARAMOUNT ACT PAGE 10
SUBVERSION PAGE 11
BAR CONTROLLED FEDERAL & STATE JUDGES, BY THEIR PRESUMED AUTHORITY,
CONTRARY TO THEIR OATH AND DUTY VIOLATE THE SUPREME LAW OF THE LAND PAGE 16
THE SYSTEMATIC DESTRUCTION OF AMERICA PAGE 17
THE GOVERNMENT SUPPORTED ABA PAGE 20
FEDERAL JUDICIARY HAS SEIZED POWERS NOT DELEGATED THEM PAGE 22
DESTRUCTION OF SOVEREIGNTY PAGE 24
ACTS OF BETRAYAL - ACTS OF FRAUD - ACTS OF TREASON PAGE 26
DECISION AND ORDER PAGE 32
THIS EXTRAORDINARY NATURAL LAW DOCUMENT PAGE 34
SOVEREIGN PEOPLE HAVE AN UNALIENABLE RIGHT OF AUTHORITY PAGE 35
PLAN TO RETURN TO REPUBLICAN PRINCIPLES PAGE 41
ORDERED THE UNITED STATES SUPREME COURT PAGE 42
CONGRESS PAGE 46
ORDERED THE UNITED STATES CONGRESS BOTH HOUSE AND SENATE PAGE 47

 

NON STATUTORY NO. — 1776-1789-1791-2019

DEPOSITORY CASE NO. 1:16-CV-1490

Documents can also be found at - https://www.nationallibertyalliance.org/action-against-judiciary

ii

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 2 of 57
MEMORANDUMS OF LAW
(Attachments)

Memorandum Abortion

Memorandum Acts of Treason
Memorandum Amendment II
Memorandum Amendment X
Memorandum Amendment XIII
Memorandum Article III Courts
Memorandum Court of Record
Memorandum Founding Fathers concerns about judiciary
Memorandum Grand Jury Authority
Memorandum Habeas Corpus
Memorandum High Treason
Memorandum Jurisdiction Natural Law
Memorandum Jury Nullification
Memorandum Jury Tampering & Stacking
Memorandum Law and Equity
Memorandum Natural v Civil rights
Memorandum Non Judicial Foreclosure
Memorandum Sovereignty

Memorandum Petit Jury Authority
Memorandum Statutes Codes Regulations

Memorandum Tax Courts

Memorandum USC Title 18
ill

Case 3:19-mc-00029-TMB Document 1 Filed 08/22/19 Page 3 of 57
 

LIST OF DOCUMENTS

WRITS, INFORMATIONS, SHOW CAUSE, DECLARATION,
REDRESS OF GRIEVANCES, LETTERS, ETC. [60 PAPERS, ATTACHED]

 

15-05-20 Mandamus

15-05-15 Writ Quo Warranto

15-05-20 Mandamus to Sheriff

15-05-23 Mandamus Judges

15-05-27 Mandamus martial law

15-05-29 Mandamus 2nd Amendment
15-06-03 Mandamus Terrorism

15-06-06 Mandamus subversion

15-07-10 Mandamus Governors

15-07-20 Mandamus US Supreme Ct
15-10-14 Information to Judges

15-11-15 Information SWAT

15-11-15 Show Cause Clerk & Judge
16-02-18 Mandamus Governors

16-02-22 Information Court

16-07-04 Declaration of July 4th 2016
16-09-26 Information Martial Law

1001 Summons [open a Grand Jury depository]
1002 List of Defendants

1003 Table of Contents

1004 Statement of Jurisdiction

1005 Judicial Notice to Magistrate

1006-01 Congress Redress of grievance
1007-01 Supreme Court Redress of grievance
1008-01 President Redress of grievance
1008-02 Information to President

1009-01 Governors Redress of grievance
1009-02 NY Governor Response by letter
1009-03 Grand Jury Response to letter

1010 Memorandum in Support of Jurisdiction

 

1011 Memorandum Jury Tampering & Stacking
1012 Information Martial Law

1013 Memorandum Article III] Courts

1014 Memorandum Founding Documents

1015 Memorandum of Facts

1016 Memorandum Grand Jury Authority
1017-01 Clerk of Court

1017-02 Clerk of Court Default

1017-03 Clerk Decision and Order

1017-03 US Attorney Letter to dismiss

1017-04 Answer to US Attorney Letter

1018 United States Attorney Notice

1019 Governor A. Cuomo, et al

1019-01 2nd Amendment Decision and Order
1019-02 Order

1020 Memorandum Amendment II

1021 Memorandum of Law on Law

1022 Memorandum of Law on Standing

1023 Cover Letter to Attorney General Sessions
1023 Brief clarifying this Extraordinary Proceeding
1023-02 Second Letter to Attorney General Sessions
1023-03 Information to President

1023-04 Information to President

1024 UnLawful Order to Dismiss

1024-01 Writ of Error Final

1024-02 Indictment Judge Kahn

1024-03 Notice electronic filing

1024-04 Writ Mandamus to court officers
1024-05 Magistrate Show Cause

President Elect Trump Letter

 

EVIDENCE [22 Documents, ATTACHED]

 

 

Timeline of United States at war

17th Amendment Not Ratified

Articles of Freedom

ATT and NSA spying on the People

BlazeArmed Agencies

Board of Governors Vested

Congress Report Lawyers Guild

Congressional Oversight Hearing on Public Land
Congressman McFadden Speech

Diesel Therapy

Dodd Reece Committee Report on Foundations 1954

 

DOJ 2008 Fed Law Enforcement Report
DOJ 2008 report Federal Law Enforcement
Federal Grand Handbook

Federal Reserve Certificate of Corp
Federal Trial Jury-handbook
Militarizing the Federal Agencies

No Free Speech Zone

NSA Utah Data Center

Sovereign Sioux Tribe

Ten Facts About SWAT

The United States of SWAT

 

iv

Case 3:19-mc-00029-TMB Document 1 Filed 08/22/19 Page 4 of 57

 

 
HABEAS CORPUS [26 Habeas Corpuses, attached]

 

 

Habeas Corpus Aaron Rabold
Habeas Corpus Arianna Meyers
Habeas Corpus Brian Jopson
Habeas Corpus Brian Jopson (2)
Habeas Corpus Christina C. Jiron
Habeas Corpus Curtis Kimbrough
Habeas Corpus David Lee
Habeas Corpus David Mongielo
Habeas Corpus Erica Carey
Habeas Corpus Griffin

Habeas Corpus James Vernon
Habeas Corpus Jan Pachnik
Habeas Corpus Janie Sanders

Habeas Corpus Justin Borseth
Habeas Corpus Karla Johnson
Habeas Corpus Kathryn Stuart
Habeas Corpus Lily Helen Ko
Habeas Corpus Louis Daniel Smith
Habeas Corpus Mable Marson
Habeas Corpus Maud Pollock
Habeas Corpus Newton Cantrell
Habeas Corpus Rolando Ramirez
Habeas Corpus Ronald Poulson
Habeas Corpus Sheri Grizzell
Habeas Corpus Shirear] Taylor
Habeas Corpus Timothy Berry

 

 

NON-JUDICIAL FORECLOSURES [56 Foreclosures, attached]

 

 

Non-Judicial Foreclosure Ann Galloway
Non-Judicial Foreclosure Asulu Williams
Non-Judicial Foreclosure Awilda Lora
Non-Judicial Foreclosure Byron Gashler
Non-Judicial Foreclosure Byron L. Gashler
Non-Judicial Foreclosure Christie Reed
Non-Judicial Foreclosure Crystal Mack
Non-Judicial Foreclosure Crystal Mack (2)
Non-Judicial Foreclosure D’ Annie Isra El
Non-Judicial Foreclosure Deborah Foster
Non-Judicial Foreclosure Deborah Foster (2)
Non-Judicial Foreclosure Elliot Rodriguez
Non-Judicial Foreclosure Elliott Rodriguez
Non-Judicial Foreclosure Fareed Fard
Non-Judicial Foreclosure Felicia Collins
Non-Judicial Foreclosure Frederick J. Nuzzo
Non-Judicial Foreclosure Harley William Blake III
Non-Judicial Foreclosure Heather Dalton
Non-Judicial Foreclosure Heriot Boyles
Non-Judicial Foreclosure Hiltrud Steimel
Non-Judicial Foreclosure Jan’e & Rudolph Colahar
Non-Judicial Foreclosure Janice Jackson
Non-Judicial Foreclosure Jeffrey Bryant
Non-Judicial Foreclosure Jeffrey Smiles
Non-Judicial Foreclosure John Sprouse
Non-Judicial Foreclosure John Sprouse (2)
Non-Judicial Foreclosure Joseph Eskel
Non-Judicial Foreclosure Kenta Morris

Non-Judicial Foreclosure Leokadia Miglietta
Non-Judicial Foreclosure Louise Gardner
Non-Judicial Foreclosure M Johnson
Non-Judicial Foreclosure Mable Marson
Non-Judicial Foreclosure Mark Kleeman
Non-Judicial Foreclosure Maud Pollock
Non-Judicial Foreclosure Michael Hammer
Non-Judicial Foreclosure Nahimana Bey
Non-Judicial Foreclosure Paul Gonzales
Non-Judicial Foreclosure Randall Grondwold
Non-Judicial Foreclosure Randy Paul
Non-Judicial Foreclosure Randy Paul (2)
Non-Judicial Foreclosure Randy Paul (3)
Non-Judicial Foreclosure Robert Hornbarger
Non-Judicial Foreclosure Robert Overheul
Non-Judicial Foreclosure Robert Rubio
Non-Judicial Foreclosure Ronald Poulson
Non-Judicial Foreclosure Ronald Van Dyke
Non-Judicial Foreclosure Sergio Paul
Non-Judicial Foreclosure Seth Rabold
Non-Judicial Foreclosure Shirearl Taylor
Non-Judicial Foreclosure Stephen Gregerson
Non-Judicial Foreclosure Stephen Gregerson (2)
Non-Judicial Foreclosure Stephen Gregorson
Non-Judicial Foreclosure Theron Marrs
Non-Judicial Foreclosure Thomas Anderson
Non-Judicial Foreclosure Thomas Williams
Non-Judicial Foreclosure Valtair Souza

 

 

v

Case 3:19-mc-00029-TMB Document 1 Filed 08/22/19 Page 5 of 57

 

 
FILED INDICTMENTS FOR NON-JUDICIAL FORECLOSURES, ATTACHED

 

 

Chief Judge Carin Schienberg Judge Joseph Farneti

Chief Judge Carin Schienberg Judge Juan B. Colas

Chief Judge David Nuffer Judge Kenneth J. Grispin
Chief Judge Frederick J. Lauten Judge Lisa Porter

Chief Judge Kathleen Brickley Judge Lonnie Thompson
Chief Judge Scott Needham Judge Mary Ann Sumi

Chief Justice Lenore Gelfman Judge Michael P. Burns
Chief Justice Paula Carey Judge Nathaniel J Poovey,
Judge A C McKay Chauvin Judge Patricia M. Lucas
Judge Alfred J. Jennings, Jr. Judge Paul M Yatron

Judge Cortland Corsones Judge Roger N. Nanovic
Judge D. Hinrichs Judge Sandra Champ

Judge Daniel A. Ottolia Judge Sharon Devreis

Judge David J. King Judge Terence

Judge Eddie Rodriquez Judge Thomas Michael Deister
Judge Francis Mathew Judge Timothy M Wright
Judge George B. Turner Judge Toni E Clarke

Judge Gordon R. Burkhart Judge Virginia A. Phillips
Judge James Wilson Abrams Judge Wallace A Lee

Judge John Braxton Magistrate Judge Keith Rosa
Judge John J. DiMotto Master in Equity Marvin H. Dukes, II]
Judge Jon Theison

 

 

FILED INDICTMENTS FOR DENYING HABEAS CORPUS, ATTACHED

Chief Judge Robert J. Jonke, United States District Court for the Middle District of Pennsylvania
Chief Judge Joy Flowers Conti, United States District Court for the Western District of Pennsylvania
Chief Judge Joseph Normand Laplante, United States District Court for the District of New Hampshire
Chief Judge George H. King, United States District Court for the Central District of California

Chief Judge Ann L. Aiken, United States District Court for the District of Oregon

Chief Judge Marsha J. Pechman, United States District Court for the Western District of Washington
Chief Judge Dana L. Christensen, United States District Court for the District of Montana

Chief Judge Jerome B. Simandle, United States District Court for the District of New Jersey

Hon Mark A. Montour, United States District Court for the Eastern District of Michigan

Chief Judge David Gregory Kays, United States District Court for the Western District of Missouri
Chief Judge Linda R. Reid, United States District Court for the Northern District of lowa

Chief Judge Joseph Normand Laplante, United States District Court for the District of New Hampshire
Chief Judge Phyllis Jean Hamilton, United States District Court for the Northern District of California
Chief District Judge Marsha J. Pechman, United States District Court for the Western District of Washington
Chief Judge Janet C. Hall, United States District Court for the District of Connecticut

Sam E Haddon, United States District Court for the District of Montana

Chief Judge Carol Bagley Amon, United States District Court for the Eastern District of New York
Chief Judge Ann Aiken, United States District Court for the District of Oregon

Chief Judge J. Daniel Breen, United States District Court for the Western district of Tennessee

Chief Judge Robert J. Jonker, United States District Court for the Western District of Michigan

LaVoy Finicum Twenty-four Page Murder Conspiracy Indictment

vi

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 6 of 57

 
 

UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF NEW YORK
© 445 Broadway, Albany, NY. 12207-2936 °

 

 

>
United States Grand Jury! (Status: sovereign’) JURISDICTION: Court of Record?
Tribunal, the People | Law Case No. 1776-1789-1791-2019
- against - Administrator Grand Jury Foreman
Depository Case No. 1:16-CV-1490
United States Supreme Court, Federal Judiciary e WRIT MANDAMUS’
U.S. Senate, and U.S. House of Representatives | e ACTION AT LAW’ DEMANDING
(Status: clipped sovereignty) A RETURN TO THE Law®
e DECISION & ORDER
Defendants ) Copied: President Trump, AG William Barr

 

DECLARATION OF RESTORATION OF THE LAW OF THE LAND’

And demand for the resignations of those who are of a mind to resist! Or suffer
indictment for fraud on the court, conspiracy, felonies and/or treason. We the People
via the Unified United States Common Law Grand Jury a/k/a Sureties of the Peace,®

 

'The UUSCLGJ is comprised of fifty Grand Juries each unified amongst the counties within their respective States. All
fifty States have unified nationally as an assembly of Thousands of People in the name of We the People to suppress,
through our Courts of Justice, subverters both foreign and domestic acting under color of law within our governments.
States were unified by re-constituting all 3,133 United States counties.

? “Sovereignty” means that the decree of sovereign makes law, and foreign courts cannot condemn influences persuading
sovereign to make the decree.” Moscow Fire Ins. Co. of Moscow, Russia v. Bank of New York & Trust Co., 294 N.Y.S.
648, 662, 161 Misc. 903.; The people of this State, as the successors of its former sovereign, are entitled to all the rights
which formerly belonged to the King by his prerogative. Lansing v. Smith, 4 Wend. 9 (N.Y.) (1829), 21 Am. Dec. 89 10C
Const. Law Sec. 298; 18 C Em.Dom. Sec. 3, 228; 37 C Nav. Wat. Sec. 219; Nuls Sec. 167; 48 C Wharves Sec. 3, 7.

> “A Court of Record is a judicial tribunal having attributes and exercising functions independently of the person of the
magistrate designated generally to hold it, and proceeding according to the course of common law, its acts and proceedings
being enrolled for a perpetual memorial.” Jones v. Jones, 188 Mo.App. 220, 175 S.W. 227, 229; Ex parte Gladhill, 8 Metc.
Mass., 171, per Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688, 689.

4 The action of mandamus is one, brought in a court of competent jurisdiction, to obtain an order of such court
commanding an inferior tribunal to do without discretion, which the law enjoins as a duty resulting from an office,
trust, or station. Rev Code Iowa, 1880, §3373 (Code 1931, §12440).

> AT LAW: [Bouvier’s] This phrase is used to point out that a thing is to be done according to the course of the common
law; it is distinguished from a proceeding in equity.

6 AT LAW: Blacks 4th This phrase is used to point out that a thing is to be done according to the course of the common
law; it is distinguished from a proceeding in equity.

™ To Make America Great and JUST again.

8 Sureties of the Peace, Grand Jury: “If anyone has been dispossessed without the legal judgment of his peers, from his
lands, castles, franchises, or from his right, we will immediately restore them to him; and if a dispute arise over this, then

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE | OF 50

Case 3:19-mc-00029-TMB Document 1 Filed 08/22/19 Page 7 of 57
10

15

20

25

30

35

hereinafter the People, are an assembly of more than seven thousand six hundred
Sovereign People, from every State, being both the tribunal of this extraordinary action
and the authors of all law under the authority of Natural Lawlsee Memorandum Jurisdiction
Natural Law] by right of the “Covenants” of 1776, 1789 and 1791 with our creator under
His Natural Law at large.

Whenever any Form of Government becomes destructive to our Rights,

It is the Right of the People to alter government, and Institute New Servants!
Preamble Declaration of Independence

“The people have an indubitable, unalienable, and indefeasible right to reform or change their

Government, whenever it be found adverse or inadequate to the purposes of its institution.”
James Madison

“THIS IS THAT PROCESS!”

“The natural liberty of man is to be free from any superior power on Earth,
and not to be under the will or legislative authority of man,
but only to have the law of nature for his rule.”
Samuel Adams

“When injustice becomes law, resistance becomes duty.”
Thomas Jefferson

Thomas Jefferson said, “Jf a government, either by malfeasance or neglect, fails to
protect those rights - or, even worse, if the government itself begins to violate those
rights - then it is the right and duty of the people to regain control of their affairs and
set up a form of government which will serve the people better.”...“These rights which
have been bestowed by the Creator, they cannot be altered or eliminated at any time;
that is, they cannot be taken away or violated without the offerider coming under the
judgment and wrath of the Creator.” [see Memorandum Founding Fathers concerns judiciary]

UNALIENABLE RIGHT OF SELF RULE:

In our Republic, Common Law is the Law of the Land by which ‘We the People’ chose
to be judged when we “assumed among the powers of the earth, the separate and equal
station to which the Laws of Nature and of Nature’s God entitle us.” We the People

 

let it be decided by the five and twenty jurors of whom mention is made below in the clause for securing the peace.
Moreover, for all those possessions, from which anyone has, without the lawful judgment of his peers, been disseized or
removed by our government we will immediately grant full justice therein.” - Magna Carta Paragraph 52.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 2 OF 50

Case 3:19-mc-00029-TMB Document 1 Filed 08/22/19 Page 8 of 57
40

45

50

25

60

further declared that, “We hold these truths to be self-evident, that all men are created
equal, that they are endowed by their Creator with certain unalienable Rights. That
among these are; Life, Liberty and the pursuit of Happiness. — That to secure these
rights, Governments are instituted among Men, deriving their just powers from the
consent of the governed.” Obedience to the Constitution is the extent of that consent,

and no judge or legislator can alter that which We the People ordained; to alter is high
treason, [see Memorandum High Treason],

The Grand Jury (the People) decide if a crime has been committed.” All criminal
prosecutions are to be decided by a jury (the People)'® in a Natural Law Court such as
this and not by a chancellor or judge in an equity court. The decisions of this court
cannot be reexamined in any Court of the United States. “The judgment of this court of
record |see Memorandum Court of Record] whose jurisdiction is final, is as conclusive on all
the world as the judgment of the U.S. Supreme Court would be and puts an end to
inquiry concerning the fact, by deciding it, all other courts are inferior and have no
jurisdiction over the people without their consent.”"'

This is an “Extraordinary Action at Law” by the above said Tribunal for an
”12 via Writ Mandamus demanding a return to the Law.
Decisions, Orders and Pre-determined indictments by the Sureties of the Peace on
behalf of all the People for the “Specific Recovery of the Peoples’ Heritage”"’ stolen by
past Judiciaries, Congresses, and Presidential Administrations sustained by the present
United States Supreme Court, Federal Judiciary, US House of Representatives, and U.S.
Senate, hereinafter defendants will be served on all who resist. Furthermore, due to the

“Extraordinary Remedy

 

* Amendment V: No person shall be held to answer for a capital, or otherwise infamous crime, unless on a presentment or
indictment of a Grand Jury....

'° Amendment VI: In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an
impartial jury.

" United States v Williams.

? EXTRAORDINARY REMEDIES: The writs of mandamus, quo warranto, habeas corpus, and some others are
sometimes called “extraordinary remedies,” in contradistinction to the ordinary remedy by action. Receivership is also said
to be an. “extraordinary remedy.” Prudential Securities Co. v. Three Forks, H. & M. V. R. Co., 49 Mont. 567, 144 P. 158,
159.

’? American Heritage: We the People ordained and established this Constitution for the United States of America to secure
the blessings of liberty to ourselves and our posterity. Real actions: At common law, one brought for the specific recovery
hereditaments. Steph.P]. 3; Crocker v. Black, 16 Mass. 448; Hall v. Decker, 48 Me. 256; Doe v. Waterloo Min. Co.,
C.C.Cal., 43 F. 220; Mathews v. Sniggs, 75 Okl. 108, 182 P. 703, 708. In Common Law: An heir; he to whom
hereditaments by the act of God and right of blood to descend, of some estate of inheritance. Co. Litt. 7b. Exo 6:8 And I
will bring you in unto the land, concerning the which I did swear to give it to Abraham, to Isaac, and to Jacob; and | will
give it you for an heritage: I am the LORD. Psa 127:3 Lo, children are an heritage of the LORD: and the fruit of the womb
is his reward.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 3 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 9 of 57
65

70

75

out of control corruption of court officers and magistrates/judges who will not document
and certify the Jury’s will, the Grand Jury Foreman will act as the court Administrator
in place of a corrupt Magistrate in this court of Record.

JURISDICTION - NATURAL LAW

This court has both personam and subject matter jurisdiction over our elected, appointed
and employed servants under Article III Section 2,'* Magna Carta,'> Declaration of

Independence,’ and United States Constitution where the People ordained and
established the Law,'” [see Memorandum Jurisdiction Natural Law].

“Under our system of government upon the individuality and intelligence of the
[sovereign] citizen, the state does not claim to control them, except as his/her conduct to
others, leaving him/her the sole judge as to all that affects them.”'* The very meaning of
‘sovereignty’ is that the decree of the sovereign, [not the government], makes law.’ [see
Memorandum Sovereign] A consequence of this prerogative is the legal ubiquity of the
King [of kings]. His majesty [God] in the eye of the law is always present in all his
[Natural Law] courts, though he cannot personally distribute justice.” His judges
[jurists] are the mirror by which the King’s image [God’s will] written in their hearts is
reflected; for “laws are made for us; we are not made for the laws.”” Every man is

 

‘4 “The judicial power shall extend to all cases, in law and equity, arising under this Constitution...”

'S Magna Carta Chapter 52: If anyone has been dispossessed or removed by us, without the legal judgment of his peers,

from his home, properties, or from his right, we will immediately restore them to him; and if a dispute arise over this, then

let it be decided by the five and twenty jurist of whom mention is made below in the clause for securing the peace.

Moreover, for al] those possessions, from which anyone has, without the lawful judgment of his peers, been disseised or

removed, by our government servants, and which we retain in our hand (or which as possessed by others, to whom we are

bound to warrant them) we shall have respite until the usual term of crusaders; excepting those things about which a plea

has been raised, or an inquest made by our order, before our taking of the cross; we will immediately grant full justice

therein.

'6 Declaration of Independence: We hold these truths to be self-evident, that all men are created equal, that they are

endowed by their Creator with certain unalienable Rights, that among these are Life, Liberty and the pursuit of Happiness.--

That to secure these rights, Governments are instituted among Men, deriving their just powers from the consent of the
overned....

i US Constitution Preamble: We the people of the United States, in order to form a more perfect union, establish justice,

insure domestic tranquility, provide for the common defense, promote the general welfare, and secure the blessings of

liberty to ourselves and our posterity, do ordain and establish this Constitution for the United States of America.

8 Mugler v. Kansas 123 U.S. 623, 659-60.

American Banana Co. v. United Fruit Co., 29 S.Ct. 511, 513, 213 U.S. 347, 53 L.Ed. 826, 19 Ann.Cas. 1047.

2° Fortesc.c.8. 2Inst.186.

21 1 Blackstone’s Commentaries, 270, Chapter 7, Section 379.

” William Milonoff, (b.1972?) Executive Committee Vice-President, Free Democratic Party, Russia, 1993

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 4 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 10 of 57
80

85

90

95

100

independent of ‘all legislative laws,’ except those prescribed by nature. He is not bound
by any institutions formed by his fellowman without his consent.””*

THE GRAND JURY IS PARAMOUNT [see Memorandum Grand Jury Authority]
See US v. Williams; 112 S. Ct. 1735; 504 U.S. 36; 118 L.Ed.2d 352; 1992

The Supreme Court, in the case SCHNECKLOTH v. BUSTAMONTE, 412 U.S. 218,
255 (1973), confirmed that even the United States Supreme Court could not second
guess the Jury, writing, “The judgment of a court of record [jury] whose jurisdiction is
final, is as conclusive on all the world as the judgment of this court would be. It is as
conclusive on this court [US Supreme Court] as it is on other courts. It puts an end to
inquiry concerning the fact, by deciding it. Inferior courts are those whose jurisdiction
is limited and special and whose proceedings are not according to the course of the
common law.” Criminal courts proceed according to statutory law. Jurisdiction and
procedure are defined by statute. Likewise, civil courts and admiralty courts proceed
according to statutory law. Any court proceeding according to statutory law is not a
court of record (which only proceeds according to common law); it is an inferior
court.” If the Kings Bench (Jury of /2) is not present in the Court, it is not a Supreme
Court of Common Law and has no jurisdiction over the people summonsed before it
without their consent.

The Grand Jury is one of the ways that We the People consent to the actions of our
government.” If anyone has been deprived of their unalienable right, we will
immediately grant full justice therein. The will of the Grand Jury is the opening and
manifestation of due process” in a court of law. The Grand Juries is the “Sureties of the
Peace” that we find in the Magna Carta’ and was ordained by the People through the 5"

 

Cruden y. Neale, 2 N.C. 338 (1796) 2 S.E.

24 Ry parte Watkins, 3 Pet., at 202-203. cited by SCHNECKLOTH v. BUSTAMONTE, 412 U.S. 218, 255 (1973).

5 Declaration of Independence: We hold these truths to be self-evident, that all men are created equal, that they are
endowed by their Creator with certain unalienable Rights, that among these are Life, Liberty and the pursuit of Happiness.
That to secure these rights, Governments are instituted among Men, deriving their just powers from the consent of the
governed.

6 “Due course of law, this phrase is synonymous with “due process of law” or “law of the land” and means law in its
regular course of administration through courts of justice.” - Kansas Pac. Ry. Co. v. Dunmeyer 19 KAN 542.

?7 Magna Carta 61: “Move-over, for God and the amendment of our kingdom and for the better calming of the quarrel that
has arisen between us and our elected and appointed stewards, we have ordained all these concessions, desiring that they
should enjoy them in complete and firm endurance forever, we give and grant to them the underwritten security, namely,
that the twenty-five who shall be bound by oath to observe and hold, and cause to observed peace and liberties we have
granted and confirmed to them by this our present Charter, so that if we, or our justices, or our sheriffs or any one of our
officers, shall in anything be at fault towards anyone, and if any of our civil servants shall have transgressed against any of
the people in any respect and they shall ask us to cause that error to be amended without delay, or shall have broken some
one of the articles of peace or security, and their transgression shall have been shown to four Jurors of the aforesaid twenty

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 5 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 11 of 57
105

110

115

120

125

130

Amendment” and, thereby officially acknowledged as an unalienable right. They are
the posterity of our founding fathers. They are We the People that ordained and
established the Constitution for the defendants. Failure to obey the Law will result in
this matter that has already been brought before the Grand Jury that previously decided
mercy via correction first by way of this Court of Record’s Decisions, Orders and Writs;
and, Indictments for those who continue in denial and resist the will of the People.

Our Founding Fathers, with foresight, grafted into the common law Fifth Amendment a
buffer (Grand Jury) that the People may rely upon for justice when public officials,
including judges, go rogue, act in bad behavior, and criminally violate the law.

“The grand jury is an institution separate from the courts, over whose functioning the
courts do not preside. The grand jury is mentioned in the Bill of Rights, but not in the
body of the Constitution. It has not been textually assigned, therefore, to any of the
branches described in the first three Articles. It is a constitutional fixture in its own
right. In fact, the whole theory of its function is that it belongs to no branch of the
institutional government, serving as a kind of buffer or referee between the Government
and the people... The grand Juries functional independence from the judicial branch is
evident, both in the scope of its power to investigate criminal wrongdoing, and in the
manner in which that power is exercised. ‘Unlike [a] [c]ourt, whose jurisdiction is
predicated upon a specific case or controversy, the grand jury can investigate merely on

suspicion that the law is being violated, or even because it wants assurance that it is
not.” — US v Williams.

The Unified United States Common Law Grand Jury (UUSCLGJ) is comprised of fifty
Unified United State Common Law Grand Juries (UUSCLGJ’s), each unified amongst
the counties within their respective States that were overwhelmingly unified by re—
constituting Common Law Grand Juries in all 3,133 United States counties. All fifty
States have unified nationally as an assembly of thousands of People in the name of We
the People to suppress, through our Courts of Justice, enemies both foreign and
domestic within our governments. This unified Grand Jury via Tribunal will remain in
session until we secure the nation from the tyrants at large and reinstate our
Constitution.

 

five and if those four Jurors are unable to settle the transgression they shall come to the twenty-five, showing to the Grand
Jury the error which shall be enforced by the law of the land.”

8 Amendment V: No person shall be held to answer for a capital, or otherwise infamous crime, unless on a presentment or
indictment of a Grand Jury ... nor be deprived of life, liberty, or property, without due process of law.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 6 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 12 of 57
135

140

145

150

THE PEOPLE HAVE BEEN PROVIDENTIALLY
PROVIDED LEGAL RECOURSE TO ADDRESS
THE CRIMINAL CONDUCT OF THE JUDICIARY

We the People, via the Grand Jury from December 2016 to present, commanded, via
Writ Quo Warranto,”’ Informations, and Writ Mandamuses,”’ all elected, appointed and
hired servants to obey the Law of the Land and join the People in our endeavor to
reinstate the Constitution for the United States of America and bring to Justice all
subverters*' who resist.

We the People have been providentially entrusted via Natural Law to dispense justice
and were provided legal recourse to address the criminal conduct of the Judiciary and
our Representatives. The People have the unbridled right by law and in law to empanel
their own grand juries and present True Bills of information, indictments and
presentments to a Court of Justice which is then required to commence a criminal
proceeding under Natural Law.

e We the People did not consent to any legislated powers that legislate our behavior
or penalize wrongdoers;

e We the People ordained and established the Constitution for the United States of

America;**
e We the People vested Congress with statute making powers;*°
e We the People defined and limited Congresses power of law making;**
e We the People ordained limited law making powers via the Constitution;*°

e We the People did not vest the Judiciary with law making powers;

 

”? Writ of right for the People against him who claimed or usurped any office, franchise or liberty.

*” We the People command you.

*' 18 U.S. Code §2: “Principals (a) Whoever commits an offense against the United States or aids, abets, counsels,
commands, induces or procures its commission, is punishable as a principal. (b) Whoever willfully causes an act to be done
which if directly performed by him or another would be an offense against the United States, is punishable as a principal.”
*? We the people of the United States, in order to form a more perfect union, establish justice, insure domestic tranquility,
provide for the common defense, promote the general welfare, and secure the blessings of liberty to ourselves and our
posterity, do ordain and establish this Constitution for the United States of America. Preamble.

*} article I Section 1: ALL LEGISLATIVE POWERS herein granted shall be vested in a Congress of the United States,
which shall consist of a Senate and House of Representatives.

** Article I Section 8: To make all laws which shall be necessary and proper for carrying into execution the foregoing
powers, and all other powers vested by this Constitution in the government of the United States, or in any department or
officer thereof.

* “Sovereignty itself is, of course, not subject to law, for it is the author and source of law; but in our system, while
sovereign powers are delegated to the agencies of government, sovereignty itself remains with the people, by whom and for
whom all government exists and acts And the law is the definition and limitation of power...” [Yick Wo v. Hopkins, 118
US 356, 370 Quotiens dubia interpretatio libertatis est, secundum libertatem respondendum erit].

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 7 OF 50

Case 3:19-mc-00029-TMB Document 1 Filed 08/22/19 Page 13 of 57
155

160

165

170

175

180

e We the People in ALL Courts of Law are Free and Independent Jurists independent
from the Judiciary,*° and
e We the People are the independent Tribunal in All Courts of Law.

“The constitutions of most of our states assert that all power is inherent in the people;
that they may exercise it by themselves, in all cases to which they think themselves
competent, as in electing their functionaries executive and legislative, and deciding by a
jury of themselves, both fact and law, in all judiciary cases in which any fact is involved
...?! Therefore, We the People hereby nullify all court rules that prevent the Peoples’
unalienable right of access to Natural Law Courts, without cost and where the People
are the untainted King’s bench [tribunal] governed by Natural Law alone.

EXTRAORDINARY ACTION

THE PURPOSE OF THIS EXTRAORDINARY ACTION is to liberate the American spirit (soul)
from the tyranny of the Judiciary, and Congress, and to remind our public servants that
the People are sovereign. We the People naively believed that our Judiciary was good
and benevolent, but we have been deceived, we have been betrayed! We should have
heeded Thomas Jefferson’s warnings more seriously when he said:

“It would be the judiciary that would place us under the despotism of an
oligarchy. The Constitution is a mere thing of wax in the hands of the
Judiciary, which they may twist and shape into any form they please. Our
judges are as honest as other men and not more so, and their power is the
more dangerous, as they are in office for life and not responsible as the
other functionaries are to the elective control.” He went on to say: “that
over time the federal government would usurped power from the states: The
germ of dissolution of our federal government is in... the federal judiciary,
an irresponsible body... working like gravity by night and by day, gaining a
little today and a little tomorrow, and advancing its noiseless step like a
thief, over the field of jurisdiction, until all shall be usurped from the states.”

Beginning December 13, 2016 and continuing to the present, We the People via the
Unified United States Common Law Grand Jury, a/k/a Sureties of the Peace, filed under
the auspices of the court and the contempt of its black robe arbiters, as we served

 

6 Jones v. Jones, 188 Mo.App. 220, 175 S.W. 227, 229; Ex parte Gladhill, 8 Metc. Mass., 171, per Shaw, C.J. See, also,
Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688, 689.; “judicial tribunal having attributes and exercising functions
independently of the person of the magistrate designated generally to hold it, and proceeding according to the course of
common law.

37 Thomas Jefferson, letter to John Cartwright; June 5, 1824.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 8 oF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 14 of 57
185

190

195

200

205

210

numerous writs, informations, and redress of grievances directed to all three branches of
government, 50 Governors, state judiciaries, and all County Sheriffs concerning Treason
by enemies both foreign and domestic, see attached list. Whereas, in order to operate
under the lawful judicial auspices of the court, we the Grand Jury filed the aforesaid in
the United States District Court for the Northern District of New York, Case No: 116-
CV-1490, also available at www.nationallibertyalliance.org/action-against-judiciary.
We also copied AG Jeff Sessions and President Trump. All defendants had a duty to act
and yet the record shows that no defendants took action. We were met with silence and
disdain! Accordingly, respondents became liable of misprision of treason, some out of
ignorance and some contempt and unlike your legislated law, mercy is available to all
that comply and our wrath upon those who don’t:

18 USC § 2382 - Misprision of treason - Whoever, owing allegiance to the United
States and having knowledge of the commission of any treason against them,
conceals and does not, as soon as may be, disclose and make known the same to
the President or to some judge of the United States, or to the governor or to some
judge or justice of a particular State, is guilty of misprision of treason and shall
be fined under this title or imprisoned not more than seven years, or both.

It thereby follows that our petition preempts silence and presumes an answer. In contrast
to the right of the People to remain silent, you will find that we granted no such leave to
our servants. When they took their oath, they were empowered and entrusted with
certain authorities and thereby became duty bound to give an account of their
stewardship when enquired. For “Silence can only be equated with fraud where there is
a legal or moral duty to speak, or where an inquiry left unanswered would be

intentionally misleading.”**®

The People’s Unalienable Right to correct an error, a fault, or an evil action by
government actors via redress is the Constitution’s Defense system against government
usurpation and oppression. Such an ordained government by man is obedience to God’s
command to subdue.*? Whereas His judgment follows in that the children of wickedness
will be brought to justice’’ and shall become incapable of wasting us anymore."' This is

 

33 U.S, v. Tweel, 550 F.2d 297, 299. See also U.S. v. Prudden, 424 F.2d 1021, 1032; Carmine v. Bowen, 64 A. 932

*° Gen 1:28 And God blessed them, and God said unto them, Be fruitful, and multiply, and replenish the earth, and subdue
it: and have dominion over the fish of the sea, and over the fowl of the air, and over every living thing that moveth upon the
earth.

“ See Isaiah Chapter 14:1-27
4! + Chr 17:8-10 And | have been with thee whithersoever thou hast walked, and have cut off all thine enemies from before

thee, and have made thee a name like the name of the great men that are in the earth. Also I will ordain a place for my
people Israel, and will plant them, and they shall dwell in their place, and shall be moved no more; neither shall the children

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 9 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 15 of 57
215

220

225

230

235

240

our sacred responsibility in this action at natural law to which the Judiciary must
; . 442
respond and must correct their lawless ways or face if not our wrath, then His!

THE PEOPLES’ PARAMOUNT ACT

The unalienable right of the People to prosecute government for redress is paramount.
We the People never gave government “sovereign immunity.” We the People have
Commanded the BAR controlled federal judiciary, hereinafter defendants and
respondents, for redress of grievances via “Writ Mandamus” to put an end to their
tyranny. Whereas, by their presumed authority, contrary to their oath and duty, they
fraudulently perform the will of the BAR and not the People, and claim the Constitution
for the United States and its capstone Bill of Rights abrogated by statutes written by
traitorous BAR members, foreign and domestic, past and present, passed by traitorous
legislators, past and present, which are acts of conspiracy, treason and war against the
United States of America and We the People.

Almost two and a half centuries ago our Founding Fathers, in an “Extraordinary Action”
in the “Spirit of Magna Carta” as Thirteen Colonies, resolved it necessary to declare
their Independence in 1776 and became Thirteen Sovereign and Independent States
forming a Confederacy that in 1789 Became a Nation, The United States of America!
Following the recourse of our founding fathers resolutions, We the People, being their
posterity in 2019, find ourselves in the same quandary and likewise reiterate that:

“We hold these truths to be self-evident, that all men are created equal, that
they are endowed by their Creator with certain unalienable Rights, that
among these are Life, Liberty and the pursuit of Happiness.--That to secure

' these rights, Governments are instituted among Men, DERIVING THEIR JUST
POWERS FROM THE CONSENT OF THE GOVERNED, and that whenever any Form
of Government becomes destructive of these ends, IT IS THE RIGHT OF THE
PEOPLE TO ALTER IT, AND TO INSTITUTE NEW SERVANTS as to them shall seem
most likely to affect their Safety and Happiness.

Accordingly all experience hath shewn, that mankind are more willing to
suffer, while evils are manageable, than to right themselves by abolishing

 

of wickedness waste them anymore, as at the beginning, And since the time that I commanded judges to be over my people
Israel. Moreover I will subdue all thine enemies. Furthermore I tell thee that the LORD will build thee an house.

” Mark 10:9 What therefore God hath joined together, let not man put asunder. Eph 5:32 This is a great mystery: but I
speak concerning Christ and the people.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 10 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 16 of 57
245

250

255

260

265 ©

270

the forms to which they are accustomed. But when a long train of abuses
and usurpations, pursuing consistently the same object reveals a design to
reduce us under absolute Despotism, it is our right, it is our duty, to throw
off such corrupt Government, and to provide new Guards for our future
security. Such has been the patient sufferance of these united States; and
such is now the necessity which constrains We the People to alter our former
government servants. The history of this present Judiciary is a history of
repeated injuries and usurpations, all having in direct object the
establishment of an absolute Tyranny over the People. To prove this, let
Facts be declared.

SUBVERSION

There is a hidden hand within our government that orchestrates events, control’s our
courts and dictate’s subversive legislation through the insidious traitorous BAR that
willfully advocates, abets, advises, prints, publishes, edits, issues, circulates, sells,
distributes, and publicly displays written and printed matter advocating, advising, and
teaching the overthrowing of the government of the United States by expunging the Law
of the Land, passing repugnant anti-constitutional statutes, replacing justice with social
justice, a/k/a socialism, claiming us a democracy and not a republic, concealing Natural
Law Courts and tainting and stacking grand and petit juries in violation of 18 USC
§2385:

18 U.S. CopE § 2385 - Advocating overthrow of Government: Whoever knowingly or
willfully advocates, abets, advises, or teaches the duty, necessity, desirability, or
propriety of overthrowing or destroying the government of the United States or the
government of any State, Territory, District or Possession thereof, or the government of
any political subdivision therein, by force or violence, or by the assassination of any
officer of any such government; or Whoever, with intent to cause the overthrow or
destruction of any such government, prints, publishes, edits, issues, circulates, sells,
distributes, or publicly displays any written or printed matter advocating, advising, or
teaching the duty, necessity, desirability, or propriety of overthrowing or destroying any
government in the United States by force or violence, or attempts to do so; or Whoever
organizes or helps or attempts to organize any society, group, or assembly of persons
who teach, advocate, or encourage the overthrow or destruction of any such government
by force or violence; or becomes or is a member of, or affiliates with, any such society,
group, or assembly of persons, knowing the purposes thereof...

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 11 oF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 17 of 57
275

280

285

290

295

300

305

America is in shambles and our elected servants walk as blind men. Now is the time for
all good men, elected, appointed, and employed to come to the aid of their country and
take a stand for Justice. These tyrants hold elected and appointed state and federal
offices and have weaponized our government agencies, hereinafter deep state, such as
willing felons in the IRS, CIA, FBI, DHS, BLM, department of Treasury, and others.

The United States Supreme Court, Federal Judiciary, US House of Representatives, and
US Senate in collusion with deep state controlled agencies have;

denied our God, without which there exists no Justice;

denied us due process;

abrogated our common law;

created federal debtors prisons via tax court; [see Memorandum Tax Courts]

robbed our homes through non-judicial tax foreclosures, [see Memorandum Non-
Judicial Foreclosures];

created free speech zones;

labeled patriots terrorists;

destroyed our political process;

stolen our free press;

infringed upon our right to defend ourselves;

destroyed our manufacturing base;

chased 88% of the top Fortune 500 companies out of America;

destroyed our economy;

turned our dollar into debt;

robbed our silver and gold;

indoctrinated and demoralized our children with an outcome-based socialist
education;

opened our borders;

used the FBI, BLM and other federal agencies to terrorize American ranchers,
miners and loggers in order to sell off America’s resources to foreign countries
for personal gain;

sold our postal system to foreign corporations;

brokered our electric company sales to foreign corporations;

spied on We the People, intercepting and storing all of our communications in
case we become persons of interest;

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 12 oF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 18 of 57
310

315

320

325

330

335

concealed our Natural Law Courts;

Additionally:

Our servants have refused Assent to Laws, the most wholesome and necessary for
the public good;

Our servants have trodden upon the unalienable rights of the People;

Our servants have passed legislation destructive to our Constitution that is
forbidden by the Constitution;

Our servants have exposed We the People to all the dangers of invasion from
without, and subversion from within;

Our servants have obstructed our laws that prevent foreign insurgents from
penetrating our borders thereby overflowing our nation with hostile gangs,
criminals, drugs, human traffickers, bringing economic destruction and placing at
risk the security of our States;

Our servants have obstructed the Administration of Justice, by refusing
submission to laws established for Judiciary powers;

Our servant judges have transformed themselves into tormenters of the People,
dependent upon the will of the BAR Guild alone, creating a society of mercenary
economic corporate hit men-Esquires,” resolute on destroying common law,
enslaving our States, enslaving the People, building statutory and debtors prisons
that serve foreign bankers;

Our servants have erected a multitude of 4th Branch administrative agencies
unaccountable to the Constitution, and sent hither swarms of corporate
administrative, disobedient to the Constitution, revenue and code enforcement
officers to harass our people, and eat out our substance;

Our servants have kept among us, in times of peace excessively militarized local
police forces and foreign troops without the Consent of the People;

Our servants have joined with foreign bankers to subject us to a jurisdiction
foreign to our Constitution, and unacknowledged by our laws; giving assent to
their acts of pretended legislation;

 

*} ESQUIRE. In English law. A title of dignity next above gentleman, and below knight. Also a title of office given to
sheriffs, sergeants, and barristers at law, justices of the peace, and others. 1 Bl.Comm. 406; 3 Steph.Comm. 15, note;
Tomlins. On the use of this term in American law, particularly as applied to justices of the peace and other inferior judicial
officers, see Christian v. Ashley County, 24 Ark. 151; Corn. v. Vance, 15 Serg. & R., Pa., 37.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 13 oF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 19 of 57
340

345

350

355

360

365

370

Our servants have imposed multiple property-robbing taxes, direct taxes, fees and
fines on us without our Consent;

Our servants have deprived us of the benefits of untainted Petit Juries;

Our servants have deprived us of the benefits of unrigged, untainted Grand Juries;
Our servants have transported us into jurisdictions unknown to be tried for
pretended offences;

Our servants have enlarged its boundaries under the guise of District of Columbia
(10 mile square federal city) so as to render it at once an example and fit
instrument for introducing absolute rule into these States;

Our servants have arrogantly disregarded our Bill of Rights, abolishing our most
valuable laws, altering fundamentally the Peoples’ form of government;

Past administrations have declared power to legislate through executive order;
Our servants have waged War against us;

Our servants have plundered our manufacturing base, ravaged our small
businesses and destroyed the middle class;

Our servants have excited domestic insurrections amongst us;

Our servants have engaged in human trafficking of our children and elderly
through equity courts;

Our servants have engaged in racketeering and extortion through our courts;

Our servants have held mock trials in courts not of record and thereby unlawfully
incarcerating and financially fleecing millions of People, denying due process;
Our servants have empaneled bogus puppet grand and petit juries in order to
perform BAR will and profiteering;

Our servants have stolen our homes in rem and fraud assisting mortgage
companies in double-dipping;

Our servants have kidnaped our children and destroyed our families in family
courts;

Our servants have robbed our parents, turned their twilight years into nightmares
and destroyed our families in probate court;

Our servants have expunged our common law;

Our servants have transformed our unalienable rights into crimes that violate our
Bill of Prohibitions at every stage, serving the BAR and not the People;

Our servants have assumed the role of master;

Further violations:
DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 14 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 20 of 57
375

380

385

390

395

400

405

Against Amendment I, our servants have denied free speech (internet censorship,
and patriotic speech), created “free speech zones” and banned religious
expressions on holy days such as Christmas, our servants have commandeered the
press (via the deep state), our servants have denied our right to petition the
government for a redress of grievances;

Against Amendment II, [see Memorandum Amendment II] our servants have licensed
our right to bear arms. They have sent our Militia, necessary to the security of a
Free State, out of our country;

Against Amendment IV, our servants have violated our privacy under the Patriot

Act using warrantless searches, spying on the people, eavesdropping on our every
written and spoken word, cell phone activation even without a battery on our
conversations and unlawfully maintaining files on the People to be used to target
dissenters and enslave the People;

Against Amendment V, our servants have accused People in courts not of law
incarcerating millions with corrupt puppet statutory Grand Juries and forcing
People to witness against themselves, our servants have deprived millions of life,
liberty, or property, without due process of law, and have seized private property
under rem and caprice, and non-judicial foreclosures, summary proceedings in
criminal cases, puppet statutory Petit Juries, refusal of Habeas Corpus, [see
Memorandum Habeas Corpus] refusal of Assistance of Counsel for defense unless it
is a BAR approved and BAR cooperative attorney who has been taught to leave
the constitution at the court entrance, placing people twice in jeopardy with a
judge declared hung jury, prosecutors over ruling grand juries, statutory courts
instead of courts of justice, constitution and bible free court rooms, and trials in
jurisdictions unknown;

Against Amendment VI, our servants have denied millions of People trials by an
impartial jury, prosecution against those who exercise jury nullification;

Against Amendment VII, our servants have denied Natural Law Courts, our
servants have denied trial by untainted jury, our servants have denied the Peoples’
heritage, common law;

Against Amendment VIII, our servants have imposed excessive bails, fines, cruel
and unusual punishment such as diesel therapy, chaining people to a floor in a cell
and unable to reach toilets, cold cells without pillow and blankets, solitary
confinement, political prisons, removal of meds especially to elderly prisoners,
beat downs, no access to law libraries for political prisoners;

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 15 oF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 21 of 57
410

415

420

425

430

435

e Against Amendment IX, our servants have denied scores of other unalienable
rights retained by the people; and

e Against Amendment X, our servants have corrupted government at every level
and have turned sovereignty of the People into a crime with the unconstitutional
16" Amendment that enslaves the People and the unconstitutional 17"
Amendment that enslaves the States, thereby decimating all state rights and
Peoples’ unalienable rights.

BAR CONTROLLED FEDERAL AND STATE COURT JUDGES,
BY THEIR PRESUMED AUTHORITY, CONTRARY TO THEIR OATH AND DUTY,
VIOLATE THE SUPREME LAW OF THE LAND

BAR prosecutors overrule the Peoples’ indictments. We have seen case after case where
district attorneys “refuse” to indict crimes committed by bureaucrats, criminal corporate
CEO’s, and cartels as they block the People from meeting with the Grand Jury. We had
one case where the DA went after an individual charging him with stalking the Grand
Jury and then was indicted and went to jail for two years because the criminal DA did
not want the Grand Jury to hear about all the crimes of these untouchables. Take the
recent Jussie Smollett (actor) case where a Cook County Grand Jury indicted Smollett
this year on felony charges. And on March 26, less than three weeks after the indictment
the Cook County State Attorney Kim Foxx, like the legions of many other corrupt court
officers, unlawfully removed the indictment against Smollett. In the case of United
States v Williams Justice Antonin Scalia, writing for the majority said:

“Motions to quash indictments based upon the sufficiency of the evidence relied upon by
the grand jury were unheard of at common law in England. The quashing of an
indictment positively contradicts, the “common law” of the Fifth Amendment grand
jury.“ And the traditional American practice was described by Justice Nelson, riding
circuit in 1852, as follows: ‘No case has been cited, nor have we been able to find any,
furnishing an authority for looking into and revising the judgment of the grand jury
upon the evidence, for the purpose of determining whether or not the finding was
founded upon sufficient proof, or whether there was a deficiency in respect to any part
of the complaint.” We accepted Justice Nelson’s description Costello v. United
States,"° where we held that ‘it would run counter to the whole history of the grand jury
institution’ to permit an indictment to be challenged ‘on the ground that there was
incompetent or inadequate evidence before the grand jury. 47 And we reaffirmed this
principle recently in Bank of Nova Scotia, where we held that ‘the mere fact that

 

“4 see, e.g., People v. Restenblatt, 1 Abb.Prac. 268, 269 (Ct.Gen.Sess.N.Y.1855).
5 United States v. Reed, 27 Fed.Cas. 727, 738 (No. 16,134) (CCNDNY 1852).
% 350 U.S. 359, 76 S.Ct. 406, 100 L.Ed. 397 (1956).

7 Id., at 363-364, 76 S.Ct., at 409.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 16 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 22 of 57
440

445

450

455

460

465

evidence itself is unreliable is not sufficient to require a dismissal of the indictment,’
and that ‘a challenge to the reliability or competence of the evidence presented to the
grand jury will not be heard.’** It would make little sense, we think, to abstain from
reviewing the evidentiary support for the grand Juries judgment while scrutinizing the
sufficiency of the prosecutor’s presentation. A complaint about the quality or adequacy
of the evidence can always be recast as a complaint that the prosecutor’s presentation
was ‘incomplete’ or ‘misleading.’ Our words in Costello bear repeating: Review of
facially valid indictments on such grounds ‘would run counter to the whole history of
the grand jury institution[,] [and] [n]either justice nor the concept of a fair trial
requires [it].

The People have the unalienable right to indict and judge and NO HIRED SERVANT
can place themselves above their masters.

“{R]ooted in long centuries of Anglo-American history,” the Grand Jury is mentioned
in the Bill of Rights, but not in the body of the Constitution. It has not been textually
assigned, therefore, to any of the branches described in the first three Articles. It is a
constitutional fixture in its own right.' In fact the whole theory of its function is that it
belongs to no branch of the institutional government, serving as a kind of buffer or
referee between the Government and the people.” Although the grand jury normally
operates, of course, in the courthouse and under judicial auspices, its institutional
relationship with the judicial branch has traditionally been, so to speak, at arm’s length.
Judges’ direct involvement in the functioning of the grand jury has generally been
confined to the constitutive one of calling the grand jurors together and administering

their oaths of office.”**

THE SYSTEMATIC DESTRUCTION OF AMERICA

By enemies both foreign and domestic

ABROGATION OF COMMON LAw: On August 21, 1878, seventy-five BAR lawyers from
twenty states and the District of Columbia met in Saratoga Springs, New York, to
establish the American Bar Association. Since that first meeting, the American BAR
Association (ABA) have infiltrated our government at every level and played a pivotal

 

8 487 U.LS., at 261, 108 S.Ct., at 2377.

350 USS., at 364, 76 S.Ct., at 409.

*” Hannah v. Larche, 363 U.S. 420, 490, 80 S.Ct. 1502, 1544, 4 L.Ed.2d 1307 (1960) (Frankfurter, J., concurring in result).
5! United States v. Chanen, 549 F.2d 1306, 1312 (CA9 1977) (quoting Nixon v. Sirica, 159 U.S.App.D.C. 58, 70, n. 54, 487
F.2d 700, 712, n. 54(1973)), cert. denied, 434 U.S. 825, 98 S.Ct. 72, 54 L.Ed.2d 83 (1977).

> Stirone v. United States, 361 U.S. 212, 218, 80 S.Ct. 270, 273, 4 L.Ed.2d 252 (1960); Hale v. Henkel, 201 U.S. 43, 61, 26
S.Ct. 370, 373, 50 L.Ed. 652 (1906); G. Edwards, The Grand Jury 28-32 (1906).

3 United States v. Calandra, 414 U.S. 338, 343, 94 S.Ct. 613, 617, 38 L.Ed.2d 561 (1974).

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 17 oF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 23 of 57
470

475

480

485

490

495

500

role in the abrogation of common law, a/k/a Natural Law, in the United States by
conspiring with the Judiciary and Congress for the construction of law thereby seizing
control of all government official narratives on law. If the People dare to correct or
challenge bureaucrat lawlessness, they are met by swarms of BAR lawyers and all too
often swarms of law enforcement agents.

They removed the original 13" Amendment ratified in 1819 [see Memorandum
Amendment XIII] that prevented foreign controlled BAR members from holding an
office of trust and replaced it with another in 1865;

They abrogated our unalienable rights by changing them into civil rights [see
Memorandum Natural v civil rights] calling those privileges and immunities placing
people under civil law in 1868 through the 14'" Amendment;

They created a foreign state within a state within a city (Washington DC) through
the Organic act of 1871 placing the United States under the control of foreigners
via the deep state;

They enslaved the People under the Federal Reserve Act which gave complete
control of the dollar to foreign bankers. Today the 1913 dollar is worth about 4
cents;

They have subjected the People to debtor’s prison by taxing their labor thereby
enslaving the People through the “unratified,” anti-constitutional, repugnant 16"
Amendment;

They removed the states right of suffrage in 1913, through the Senate, thereby
enslaving the states through the “unratified,” anti-constitutional, repugnant 17"
Amendment;

In 1944, at the Bretton Woods Agreement Conference, the United States totally
surrendered the Peoples’ sovereignty to the banking forces by forcing the nations
of the world to accept the dictates of the centralized banking system;

The International Organizations Immunities Act enacted in 1945 relinquished
every public office of the United States to the United Nations and established a
special group of foreign or international organizations whose members could
work in the U.S. and enjoy certain exemptions from US taxes and search and
seizure laws;

In 1947, NSA and CIA became operational and marked the birth of the national
police state surveillance grid. Today, the CIA is a private corporation which

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 18 oF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 24 of 57
510

525

230)

operates as a prostitute for global banking interests and does not represent the
United States;

e In 1948, the creation of the United Nations on American soil marked the
beginning of the end of political sovereignty in the United States. John Kerry,
without the approval of the Senate signed the United Nations Arms Treaty which
will attempt to eliminate the 2" Amendment and private property will be
eliminated in America through the United Nation’s Agenda 21 program that is
spreading across America;

e In 1950, the 81° Congress Investigated the Lawyers Guild and determined that
the Association was founded and run by communists. (See 81st Congress Report
No. 3123);

e Since at least 1960, Americans have been conditioned to ignore the encroachment
of tyranny through television and the subsequent propagandizing of this medium
of communication;

e In 1962, prayer was outlawed in the classroom which marked the beginning of
moral decay in America;

e On September 11, 2001, the national police state surveillance grid reached
maturity. This event created, under the guise of national security, the Department
of Homeland Security, TSA and FEMA which during a national emergency
controls every resource, every asset and even our freedom. It also created the
Patriot Act and now today virtually every communication that we engage in is
monitored and recorded for future use against the People;

e They have flooded our courts with nearly 150 years of repugnant acts, statutes
and rules and apply them upon the People, and

e Title 28 USC 3002 Section 15A in 1990; states that the United States is a Federal
Corporation and not a Government, including the Judiciary Procedural Section.
The de jure states in the form of Republics and the de jure United States were
incorporated, or set aside by the Bankruptcy Act of 1933.

Of course their unconstitutional acts’ of legislation are nothing short of repugnant to the

Constitution and therefore have no teeth and can simply be nullified by the People and it
is nullified [see Memorandum Jury Nullification] herein.

“An unconstitutional act is not law; it confers no right; it imposes no duties;
afjords no protection; it creates no office; it is in legal contemplation, as

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 19 oF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 25 of 57
335

540

545

550

555

560

inoperative as though it had never been passed.””" No one is bound to obey an
unconstitutional law and no courts are bound to enforce it.””

The Truth holds that if We the People vested the judiciary with the power to judge men
subject to the legislation of men, how much more the King’s bench to judge all men

subject to God’s Law?

All of the aforesaid destructive acts were possible because the federal government, after
lulling the People to sleep via propaganda through mass media over many years, have
seized control of our once biblical/classical education and replaced it with their out-
come-based, socialist education and thereby resulting in ignorance of the Law, Liberty,
and American History. Communism, Marxism, Socialism and Democracy, which is
mob rule, are destructive to government by consent of the People under Natural Law.

In 1961, President John F. Kennedy warned the People when he said: “We are opposed
around the world by a monolithic and ruthless conspiracy that relies primarily on
covert means for expanding its sphere of influence; on infiltration instead of invasion;
on subversion instead of elections; on intimidation instead of free choice; on guerrillas
by night instead of armies by day. It is a system which has conscripted vast human and
material resources into the building of a tightly-knit, highly-efficient machine that
combines military, diplomatic, intelligence, economic, scientific and political
operations. Its preparations are concealed, not published; its mistakes are buried, not
headlined; its dissenters are silenced, not praised. No expenditure is questioned; no
rumor is printed; no secret is revealed. It conducts the Cold War in short, with a war-
time discipline no democracy would ever hope or wish to match... there is very grave
danger that an announced need for increased security will be seized upon by those
anxious to expand its meaning to the very limits of official censorship and

concealment.”

THE GOVERNMENT SUPPORTED ABA HAS SYSTEMATICALLY INFILTRATED our federal
and state legislatures and courts and through an overwhelming army of non-thinking
highly trained in the art of legalese Babylonia codes attorneys”’ that serve the lie and not
the Truth.

 

4 Norton vs Shelby County 118 US 425 p. 442.
§ 16th American Jurisprudence 2d, Section 177 late 2nd, Section 256.
*° Incomprehensible statutes to one of ordinary understanding or knowledge.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 20 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 26 of 57
565

570

as

580

These lawless lawyers confuse the common people with their mumbo-jumbo”’ and
irrelevant arguments. They have flooded our courts with nearly 150 years of repugnant
acts, statutes and rules, such as the aforesaid Organic act, 1871; Federal Reserve, 1913;
16th Amendment, 1913; 17th Amendment, 1913; 49 Statute 3097 Treaty Series 881,
1933; International Organization Immunities Act, 1945; Title 8 USC 1481, 1952; Title
26 the Internal Revenue Code, 1954; Title 28 USC 3002 Section 15A; Title 28 USC
1608; Title 22 CFR 93.1-93.2; Title 28 USC 1330; Patriot act, 2001 and Homeland
Security Act, 2002 to name just a few seditious acts of congress that are exercised in our
courts daily against the patriots along with the elusive Federal Rules that when
harmonized accomplishes the seizing of our Article III Courts [see Memorandum Article III

Courts] and the delivering of We the People to jurisdictions unknown.

THE GOVERNMENT SUPPORTED ABA WILLFULLY advocates, abets, advises and
teaches’® repugnant statutes as law designed to enslave the People and overthrow federal
and state governments. These tyrants have ignored and expunged the Peoples’ six
directives:

e Instead of forming a more perfect union, they have given our federal city, post
offices, coining of money, and law writing to foreign bankers and BAR attorneys;
e Instead of Establishing Justice, they have concealed our Courts of Natural Law,
turned our courts to jurisdictions unknown, abolished habeas corpus, changed our
unalienable rights to civil rights via the repugnant, null, and void 14"
Amendment by claiming that we are subject to the United States jurisdiction

 

*’ Mumbo-jumbo: Language or ritual causing, or intending to cause, confusion.

8 18 U.S. Code § 2385 - Advocating overthrow of Government: Whoever knowingly or willfully advocates, abets,
advises, or teaches the duty, necessity, desirability, or propriety of overthrowing or destroying the government of the
United States or the government of any State, Territory, District or Possession thereof, or the government of any political
subdivision therein, by force or violence, or by the assassination of any officer of any such government; or Whoever, with
intent to cause the overthrow or destruction of any such government, prints, publishes, edits, issues, circulates, sells,
distributes, or publicly displays any written or printed matter advocating, advising, or teaching the duty, necessity,
desirability, or propriety of overthrowing or destroying any government in the United States by force or violence, or
attempts to do so; or Whoever organizes or helps or attempts to organize any society, group, or assembly of persons who
teach, advocate, or encourage the overthrow or destruction of any such government by force or violence; or becomes or is a
member of, or affiliates with, any such society, group, or assembly of persons, knowing the purposes thereof - Shall be
fined under this title or imprisoned not more than twenty years, or both, and shall be ineligible for employment by the
United States or any department or agency thereof, for the five years next following his conviction. If two or more persons
conspire to commit any offense named in this section, each shall be fined under this title or imprisoned not more than
twenty years, or both, and shall be ineligible for employment by the United States or any department or agency thereof, for
the five years next following his conviction. As used in this section, the terms “organizes” and “organize,” with respect to
any society, group, or assembly of persons, include the recruiting of new members, the forming of new units, and the
regrouping or expansion of existing clubs, classes, and other units of such society, group, or assembly of persons. (June 25,
1948. ch. 645, 62 Stat. 808; July 24, 1956, ch. 678. §?2, 70 Stat. 623; Pub. L. 87-486, June 19, 1962, 76 Stat. 103; Pub. L.
103-322, title XX XIII. §?330016(1)(N), Sept. 13, 1994, 108 Stat. 2148.).

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 21 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 27 of 57
585

590

595

600

605

610

615

when in fact we are subject only to Natural Law, they turned law making over to
the BAR who have abrogated the Law of the Land;

e Instead of Providing for the Common Defense, they have kept our armed forces
in a state of perpetual war, against the will of the states sent our National Guard,
a/k/a militia, to foreign countries leaving the states unprotected, abolished the
unorganized militia, closed our armories, and imposed gun control;

e Instead of Promoting the General Welfare they have regulated commerce instead
of making commerce regular they control the flow, they imposed unconstitutional
sin taxes, they have prevented and hidden advancements in science, health,
technology and inventers have been stifled and murdered, and

e Instead of Securing the Blessings of Liberty, they have changed our Natural Law
Constitutional Republic first into a democracy and then into an oligarchy.

FEDERAL JUDICIARY HAS SEIZED POWERS NOT DELEGATED THEM: The assumption of
sovereign power and the institution of government by consent are acts of supreme
authority, which the people alone are competent to perform. And accordingly, it is in the
name and by the authority of the people, that the judiciary was vested. Whereas the
federal judiciary has seized powers not delegated to them, in violation of the 10"
Amendment.

ABORTION, A CASE IN POINT: [see Memorandum Abortion] The People are to decide through
Courts of Justice and not judges in courts’ of equity concerning the issue of abortion,
which is under the jurisdiction of natural law’ and not equity. Roe v Wade was
unconstitutionally adjudicated by the United States Supreme Court which is an “equity
court” governed by codes statutes and regulations. [see Memorandum Statutes Codes &
Regulations] And thereby the judiciary seared the conscience of America and today we
restore America’s morals. This then brings the issue into its proper jurisdiction, a
“Natural Law Court of Record,” adjudicated by the King’s Bench (jury — We the
People) made-up of twelve People who are to mirror the will of nature’s God, answering
to Him alone. The United States Supreme Court does not have the authority to think like
God’s adversary that they can change God’s Laws.

Dan 7:25: “And he shall speak great words against the most High, and shall
wear out the saints of the most High, and think to change times and laws:”

 

5° Natural Law: Laws of nature and of nature’s God; here men are subject to the will of God with unalienable right at liberty
from all human law.
DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 22 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 28 of 57
620

625

630

635

640

645

Amendment X: [see Memorandum Amendment X] “The powers not delegated to

the United States by the Constitution, nor prohibited by it to the States, are
reserved to the States respectively, or to the People.”

The United States Supreme Court and its federal judiciary is in bad behavior. They have
unlawfully tread upon the Constitution, the rights of the People and the States to govern
themselves. And most alarming, they think they can change the laws of God. Therefore,
the United States Supreme Court and its inferior courts are to immediately cease their
lawless jurisdictional advances designed to spread their socialist agenda or suffer the
consequences of indictment for subversion, conspiracy, and treason.

Over the past two decades, the United States Supreme Court remained silent when We
the People exercised our unalienable right demanding a redress of grievances which is
protected by the Ist Amendment. The United States Supreme Court, having controlling
power over their out of control inferior courts, turn a blind eye to the sins of subversion
by the federal judiciary when they have a duty to stop it. The United States Supreme
Court has sanctioned the turning of our Natural Law Courts into de facto, fictional,
equity courts. The United States Supreme Court has sanctioned the writing of rules
repugnant to Liberty by the BAR minions of the New World Order. The United States
Supreme Court has sanctioned the concealment of our Natural Law Courts thereby
causing the People to weary themselves to find the door. The United States Supreme
Court has sanctioned equity rules in our courts of Law that deny due process.

The following is a short list of Bill of Rights violations and the seizing of jurisdictions
never vested to the “tyrannical federal judiciary” and interfering with numerous issues
protected by the 10th Amendment that clearly belong to the States and the People.

¢ They overturned the peoples’ right to vote English as their official language;

e They overturned state legislation passing term limits for politicians;

e They overturned the Peoples’ right to vote to stop state-funded taxpayer services
to illegal aliens;

e They overturned the Peoples’ right to deny special rights to homosexuals;

e They overturned the Peoples’ right to vote to defeat a tax increase;

e They overturned the Peoples’ right to vote to limit contributions to State
candidates;

e They overturned state legislation that passed “a Woman’s Right to know the law
concerning abortion;

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 23 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 29 of 57
650

655

660

665

670

675

680

They overturned state legislation that passed a Marriage Amendment;

They overturned the Peoples’ right to vote against physician-assisted suicide;
They overturned the Peoples’ right to vote to define a marriage as between one
man and one woman;

They have denied Amendment I: The right of the People to petition the
Government for a redress of grievances;

They have denied Amendment II: The right of the people to keep and bear Arms;
They have denied Amendment IV: The right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable searches and seizures;
They have denied Amendment V: The unalienable right to a Natural Law Grand
Jury and not put in double Jeopardy and not to be a witness against himself;

They have denied Amendment VI: The unalienable right to an impartial jury and
non-BAR Assistance of Counsel.

They have denied Amendment VII: The unalienable right of a common law jury
and a Natural Law Jurisdiction.

They have denied Amendment X: The State and Peoples’ right of powers not
delegated to the United States by the Constitution

They legalized murder, via abortion that Natural Law will not permit

They have interfered with the Presidents’ Constitutional duties to protect our
borders, and;

They have concealed the Peoples’ unalienable right of Natural Law Courts.

DESTRUCTION OF SOVEREIGNTY: By the following three repugnant amendments, the
BAR minions of the New World Order have been nibbling away at our Constitution
since the beginning, destroying the balance of power, the Law, State Sovereignty, and
the Sovereignty of the People. _

The 14" Amendment attempts to change our unalienable rights granted by God
into privileges granted by men.

The 16" Amendment attempts to turn the People into indentured servants
subjecting them to debtors’ prisons if they do not submit and thereby turning the
People into subjects of the Federal Government, no longer sovereign, but slaves.
The 17" Amendment usurped the States jurisdictions whereas these united States
have been deprived their equal suffrage in the Senate in violation of the
Constitution Article V thereby destroying the balance of power between the

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 24 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 30 of 57
685

690

695

700

705

710

States and the Federation. This robbed the State and the People of their ability to
exercise powers not delegated to the United States by the Constitution, nor
prohibited by it to the States, that was reserved to the states respectively, or to the
people, protected by the 10" Amendment thereby stealing the States sovereignty.

We the People hereby nullify the 14", 16", and 17" Amendments!

Our servants are taking money, hereinafter bribes, from special interest groups, thereby
selling their vote and their soul to the highest bidder via lobbying, usually on legislation
that more often than not they don’t even have the constitutional authority to pass in the
first place, and placing the will of the corporate world above the will of the People.

e Acts of our servants are not to provide for special interest groups,

e Are not to divide us,

e Are not to establish statutory courts in jurisdictions unknown,

e Are not to establish laws that enslave the human spirit,

e Are not to keep us in perpetual war,

e Are not to demoralize us,

e Are not to destroy our prosperity,

e Are not to put us in harm’s way,

e Are not to rob our children of a proper education, and

e Are not to lead us as lambs to the slaughter, to the New World Order.

George Washington, in his fair well address, speaking of these subverters said, “They
have obstructed the execution of the laws, using combinations and associations under
whatever plausible character with the real design to direct, control, counteract, or
awe the regular deliberation and action of the constituted authorities, are destructive
of this fundamental principle and of fatal tendency. They serve to organize faction; to
give it an artificial and extraordinary force, to put in the place of the delegated will of
the nation the will of a party, often a small but artful and enterprising minority of the
community; and, according to the alternate triumphs of different parties, to make the
public administration the mirror of the ill concerted and incongruous projects of
faction, rather than the organ of consistent and wholesome plans digested by common

councils and modified by mutual interests.”

“However combinations or associations of the above description may now and then

answer popular ends, they are likely, in the course of time and things, to become potent

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 25 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 31 of 57
715

720

725

engines by which cunning, ambitious, and unprincipled men will be enabled to subvert
the power of the people and to usurp for themselves the reins of government, destroying
afterwards the very engines which have lifted them to unjust dominion.”

ACTS OF BETRAYAL — ACTS OF FRAUD — ACTS OF TREASON: [see Memorandum Acts of
Treason] The Federal Judiciary is a Creature™ of the Law with clipped authority.°' The
unauthorized creation of a foreign state within our federal city by the 41° Congress who
acted without constitutional authority, was an act of fraud, conspiracy and subversion
against the United States of America. Only We the People can ordain and establish
Laws” and governments. Only We the People are endowed by the Creator with certain
unalienable rights; governments are not! Consequently, in congruence with Marbury v
Madison, all latter construction based upon the Organic Act of 1871 is as null and void
as is the Act. Said Act attempted to supplant our Republican Form of Government that
our servants were entrusted to guarantee. This criminally created a foreign venue™ (de
facto Sovereign State) proceeding under fiction of law.® Any court resting upon said
Act is a de facto court.” Any judge acting under such fiction of law denies due process”

 

°° ENS LEGIS. L. Lat. Blacks 4"; A creature of the law; an artificial being, as contrasted with a natural person.

5! CLIPPED SOVEREIGNTY: In the relations of the several states of the United States to other nations, the states have
what is termed a clipped sovereignty. Anderson v. N. V. Transandine Handelmaatschappij, Sup., 28 N.Y.S.2d 547, 552.

* PREAMBLE: “We the people of the United States, in order to form a more perfect union, establish justice, insure
domestic tranquility, provide for the common defense, promote the general welfare, and secure the blessings of liberty to
ourselves and our posterity, do ordain and establish this Constitution for the United States of America.”

® GOVERNMENT: “Republican Government; one in which the powers of sovereignty are vested in the people and are
exercised by the people” In re Duncan, 139 U.S. 449, 11 S.Ct. 573, 35 L.Ed. 219; Minor v. Happersett, 88 U.S. (21 Wall.)
162, 22 L.Ed. 627. Black’s Law Dictionary, Fifth Edition, p. 626.

°* VENUE: “Venue” does not refer to jurisdiction at all. Arganbright v. Good, 46 Cal.App.2d Super. 877, 116 P.2d 186.
“Jurisdiction” of the court means the inherent power to decide a case, whereas “venue” designates the particular county or
city in which a court with jurisdiction may hear and determine the case. Southern Sand & Gravel Co. v. Massaponax Sand
& Gravel Corporation, 145 Va. 317, 133 S.E. 812, 813. Stanton Trust and Savings Bank v. Johnson, 104 Mont. 235, 65
P.2d 1188, 1189. In the common-law practice, that part of the declaration in an action which designates the county in which
the action is to be tried. Sweet. Also, the county (or geographical division) in which an action or prosecution is brought for
trial, and which is to furnish the panel of jurors. Armstrong v. Emmet, 41 S.W. 87, 16 Tex.Civ.App. 242; Paige v. Sinclair,
130 N.E. 177, 178, 237 Mass. 482; Commonwealth v. Reilly, 324 Pa. 558, 188 A. 574, 579; Heckler Co. v. Incorporated
Village of Napoleon, 56 Ohio App. 110, 10 N.E.2d 32, 35. It relates only to place where or territory within which either
party may require case to be tried. Cushing v. Doudistal, 278 Ky. 779, 129 S.W.2d 527, 528, 530. It has relation to
convenience of litigants and may be waived or laid by consent of parties. Iselin v. La Coste, C.C.A.La., 147 F. 2d 791, 795.
5 FICTION OF LAW: Something known to be false is assumed to be true. Ryan v. Motor Credit Co., 130 N.J.Eq. 531, 23
A.2d 607, 621. that statutes which would deprive a citizen of the rights of person or property without a regular trial,
according to the course and usage of common law, would not be the law of the land. Hoke vs. Henderson, 15, N.C.15,25
AM Dec 677. A rule of law which assumes as true, and will not allow to be disproved, something which is false, but not
impossible. Best, Ev. 419.

6 DE FACTO GOVERNMENT: One that maintains itself by a display of force against the will of the rightful legal
government and is successful, at least temporarily, in overturning the institutions of the rightful legal government by setting
up its own in lieu thereof. Wortham v. Walker, 133 Tex. 255, 128 S.W.2d 1138, 1145.

** DUE COURSE OF LAW, this phrase is synonymous with “due process of law” or “law of the land” and means law in
its regular course of administration through courts of justice. - Kansas Pac. Ry. Co. v. Dunmeyer 19 KAN 542.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 26 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 32 of 57
730

735

740

and is acting in excess of their judicial authority,°® in collusion, under color of law,”
thereby losing judicial immunity.”? Therefore, any judicial reliance upon said act is
injudicious.

We the People, being the authors of the Law of the Land, do not have civil liberties that
are determined by the whims of legislators providing us with “the power of doing
whatever the laws [statutes] permit.””' But to the contrary, we have Natural Liberty
which is “the power of acting as one thinks fit, without any restraint or control, unless
by the law of nature,”” in other words “Liberty from all human legislated law”!

From May 2015 through September 2016, the Grand Jury served the following
documents and defendants did not answer.

e Grand Jury filed and served 26 Habeas Corpuses.”

e Grand Jury filed and served 56 Show Causes and Informations” concerning the
illegality of Non-Judicial-Foreclosures.

e On May 15 2015, Grand Jury served a Writ Quo Warranto upon County Sheriffs
(3133), Federal Special Agents in Charge (94), US Marshals (94), Joint Chiefs of
Staff, Governors (50), Federal district courts (94), State Courts (50), State

 

* EXCESS OF JUDICIAL AUTHORITY: Acts in excess of judicial authority constitutes misconduct, particularly where
a judge deliberately disregards the requirements of fairness and due process. Cannon v. Commission on Judicial
Qualifications, (1975) 14 Cal. 3d 678, 694; Society’s commitment to institutional justice requires that judges be solicitous
of the rights of persons who come before the court. Geiler v. Commission on Judicial Qualifications, (1973) 10 Cal.3d 270,
286,

° COLOR OF LAW: The appearance or semblance, without the substance, of legal right. State v. Brechler, 185 Wis. 599,
202 N.W. 144, 148. Misuse of power, possessed by virtue of state law and made possible only because wrongdoer is
clothed with authority of state, is action taken under “color of state law.” Atkins v. Lanning, 415 F. Supp. 186, 188.

7 JUDICIAL IMMUNITY: .”.. the particular phraseology of the constitution of the United States confirms and
strengthens the principle, supposed to be essential to all written constitutions, that a law repugnant to the constitution is
void, and that courts, as well as other departments, are bound by that instrument.” ... “In declaring what shall be the
supreme law of the land, the Constitution itself is first mentioned; and not the laws of the United States generally, but those
only which shall be made in pursuance of the Constitution, have that rank.” ... “All law (rules and practices) which are
repugnant to the Constitution are VOID.” ... Since the 14th Amendment to the Constitution states “NO State (Jurisdiction)
shall make or enforce any law which shall abridge the rights, privileges, or immunities of citizens of the United States nor
deprive any citizens of life, liberty, or property, without due process of law, ... or equal protection under the law,” this
renders judicial immunity unconstitutional. Marbury v. Madison, 5 U.S. (2 Cranch) 137, 180 (1803); There is a general rule
that a ministerial officer who acts wrongfully, although in good faith, is nevertheless liable in a civil action and cannot
claim the immunity of the sovereign. Cooper v. O’Conner, 99 F.2d 133.

1 Bl. Comm. 6; Inst. 1, 3, 1. See Dennis v. Moses, 18 Wash. 537, 52 P. 333, 40 L.R.A. 302.

? 1 BI. Comm. 125.

3 See document filed at the United States Court for the Northern District of New York under case no 1:16-CV-1490. And
can also be found at https:/Avww.nationallibertyalliance.org/action-against-judiciary along with all filed documents.

™ and no court answered.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 27 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 33 of 57
745

750

755

760

765

Assemblymen (50 States), State Senators (50 States), U.S. House of
Representatives (435), U.S. Senate (100).”

e On May 20, 2015, Grand Jury served Mandamuses upon 3133 County Sheriffs.”°

¢ On May 23, 2015, Grand Jury served Mandamuses upon all State and Federal
Judges.”

e On May 27, 2015, Grand Jury served Mandamuses concerning martial law upon
County Sheriffs (3133), Federal Special Agents in Charge (94), US Marshals
(94), Joint Chiefs of Staff, Governors (50), Federal district courts (94), State
Courts (50), State Assemblymen (50 States), State Senators (50 States), U.S.
House of Representatives (435), U.S. Senate (100).”8

e On May 29, 2015, Grand Jury served Mandamuses concerning the 2nd
Amendment upon County Sheriffs (3133), Federal Special Agents in Charge (94),
US Marshals (94), Joint Chiefs of Staff, Governors (50), Federal district courts
(94), State Courts (50), State Assemblymen (50 States), State Senators (50
States), U.S. House of Representatives (435), U.S. Senate (100).”

e On June 3, 2015, Grand Jury served Mandamuses concerning Terrorism upon
County Sheriffs (3133), Federal Special Agents in Charge (94), US Marshals
(94), Joint Chiefs of Staff, Governors (50), Federal district courts (94), State
Courts (50), State Assemblymen (50 States), State Senators (50 States), U.S.
House of Representatives (435), U.S. Senate (100).*°

e On June 6, 2015, Grand Jury served Mandamuses concerning subversion upon
County Sheriffs (3133), Federal Special Agents in Charge (94), US Marshals
(94), Joint Chiefs of Staff, Governors (50), Federal district courts (94), State
Courts (50), State Assemblymen (50 States), State Senators (50 States), U.S.
House of Representatives (435), U.S. Senate (100).®'

 

3 See document filed at the United States Court for the Northern District of New York under case no 1:16-CV-1490. And
can also be found at https://www,nationallibertyalliance.org/action-against-judiciary along with all filed documents.
% See document filed at the United States Court for the Northern District of New York under case no 1:16-CV-1490. And
can also be found at https://www.nationallibertyalliance.org/action-against-judiciary along with all filed documents.
7 See document filed at the United States Court for the Northern District of New York under case no 1:16-CV-1490. And
can also be found at https:/Avww.nationallibertyalliance.org/action-against-judiciary along with all filed documents.
78 See document filed at the United States Court for the Northern District of New York under case no 1:16-CV-1490. And
can also be found at https://www.nationallibertyalliance.org/action-against-judiciary along with all filed documents.
” See document filed at the United States Court for the Northern District of New York under case no 1:16-CV-1490. And
can also be found at https://www.nationallibertvalliance.org/action-against-judiciary along with all filed documents.
8° See document filed at the United States Court for the Northern District of New York under case no 1:16-CV-1490. And
can also be found at https://www.nationallibertyalliance.org/action-against-judiciary along with all filed documents.
51 See document filed at the United States Court for the Northern District of New York under case no 1:16-CV-1490. And
can also be found at https://www.nationallibertyalliance.org/action-against-judiciary along with all filed documents.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 28 OF 50

Case 3:19-mc-00029-TMB Document 1 Filed 08/22/19 Page 34 of 57
770

775

780

785

790

e On July 10, 2015, Grand Jury served Mandamuses to all fifty Governors.”

e On July 20, 2015, Grand Jury served Mandamuses to US Supreme Court.

e October 14, 2015, Grand Jury served Information to all State and Federal
Judges.™*

e On November 15, 2015, Grand Jury served Information concerning the abuse of
SWAT upon County Sheriffs (3133), Federal Special Agents in Charge (94), US
Marshals (94), Joint Chiefs of Staff, Governors (50), Federal district courts (94),
State Courts (50), State Assemblymen (50 States), State Senators (50 States), U.S.
House of Representatives (435), U.S. Senate (100).®°

e On November 15, 2015, Grand Jury served Order to Show Cause upon Federal
District Clerks (94) & Judges (94).*°

e On February 18, 2016, Grand Jury served Mandamuses upon all fifty
Governors.*”

e On February 22, 2016, Grand Jury served Information upon County Sheriffs
(3133), Federal Special Agents in Charge (94), US Marshals (94), Joint Chiefs of
Staff, Governors (50), Federal district courts (94), State Courts (50), State
Assemblymen (50 States), State Senators (50 States), U.S. House of
Representatives (435), U.S. Senate (100).®8

e On September 26, 2016, Grand Jury served Information concerning Martial Law
upon County Sheriffs (3133), Federal Special Agents in Charge (94), US
Marshals (94), Joint Chiefs of Staff, Governors (50), Federal district courts (94),
State Courts (50), State Assemblymen (50 States), State Senators (50 States), U.S.
House of Representatives (435), U.S. Senate (100),® and

 

* See document filed at the United States Court for the Northern District of New York under case no 1:16-CV-1490. And
can also be found at https://www.nationallibertyal liance.org/action-against-judiciary along with all filed documents.
® See document filed at the United States Court for the Northern District of New York under case no 1:16-CV-1490. And
can also be found at https://www.nationallibertyalliance.org/action-against-judiciary along with all filed documents.
*4 See document filed at the United States Court for the Northern District of New York under case no 1:16-CV-1490. And
can also be found at https://www.nationallibertyalliance.org/action-against-judiciary along with all filed documents.
* See document filed at the United States Court for the Northern District of New York under case no 1:16-CV-1490. And
can also be found at https://www.nationallibertyalliance.org/action-against-judiciary along with all filed documents.
*° See document filed at the United States Court for the Northern District of New York under case no 1:16-CV-1490. And
can also be found at https://www.nationallibertyalliance.org/action-against-judiciary along with all filed documents.
*” See document filed at the United States Court for the Northern District of New York under case no 1:16-CV-1490, And
can also be found at https://www.nationallibertyalliance.org/action-against-judiciary along with all filed documents.
*8 See document filed at the United States Court for the Northern District of New York under case no 1:16-CV-1490. And
can also be found at https://www.nationallibertyalliance.org/action-against-judiciary along with all filed documents.
® See document filed at the United States Court for the Northern District of New York under case no 1:16-CV-1490. And
can also be found at https://www.nationallibertyalliance.org/action-against-judiciary along with all filed documents.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 29 oF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 35 of 57
795

800

805

810

815

e On December 14, 2016, the Grand Jury, a/k/a the above said tribunal, on behalf of
the People, opened an action in the United States Court for the Northern District
of New York, case no 1:16-CV-1490, for the purpose of proceeding under the
judicial auspices of the court, and copied the United States Attorney General Jeff
Sessions for the assistance of United States Attorneys in order to pursue further
investigations of high crimes revealed and to prosecute indicted individuals
identified in our investigations.

In these filing, the Grand Jury reported that within our government resides “a system
which has conscripted vast human and material resources into the building of a tightly
knit, highly efficient machine that combines military, diplomatic, intelligence,
economic, scientific and political operations [that serves] a monolithic and ruthless
conspiracy that relies primarily on covert means for expanding its sphere of influence
on infiltration instead of invasion, on subversion instead of elections, on intimidation
instead of free choice, on guerrillas by night instead of armies by day. [This system
was constructed by the Deep State whose] Preparations are concealed, not published.
Its mistakes are buried, not headlined. Its dissenters are silenced, not praised. No
expenditure is questioned, no rumor is printed, no secret is revealed. It conducts the
cold war; in short, with a war-time discipline no democracy would ever hope or wish

90
to match.”

ON JANUARY 16, 2017, WE THE PEOPLE served redress of grievances and reported said

conspiracy upon our United States House of Representatives and Senate,” United States
Supreme Court,” President of the United States”’ and all fifty State Governors. With the
exception of President Donald J Trump who has taken action, we have been met with a
deafening silence from United States House of Representatives, United States Senate,

 

*” President John F Kennedy’s address, “The President and the Press,” Before The American Newspaper Publishers
Association, 27 April 1961.

°' See document #1006-01 Congress Redress of grievance filed at the United States Court for the Northern District of
New York under case no 1:16-CV-1490. And can also be found at https://www.nationallibertvalliance.org/action-against-
judiciary along with all filed documents.

” See document #1007-01 Supreme Court Redress of grievance filed at the United States Court for the Northern District
of New York under case nol:16-CV-1490. And can also be found at hitps://www.nationallibertyalliance.org/action-against-
judiciary along with all filed documents.

> See document #1008-01 President Redress of grievance filed at the United States Court for the Northern District of
New York under case no 1:16-CV-1490. And can also be found at https://www.nationallibertyalliance.org/action-against-

judiciary along with all filed documents.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 30 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 36 of 57
United States Supreme Court, Federal Judiciary (94 districts courts) and all fifty
Governors.”

ON DECEMBER 14, 2016, WE THE PEOPLE filed an action against the defendants in the

820 United States District Court for the Northern District of New York, and that also served

as a depository for Grand Jury documents so as to proceed under the judicial auspices of

the court, and marked the official beginning of this trial. And this filing is the end of that

trial being a Writ demanding restoration of the law of the land via a Decision & Order

by the Common Law Tribunal. This Writ, Decision and Order will be filed under both

825 the statutory number 1:16-CV-1490 and a common law and non-statutory form bearing
the number 1776-1789-1791-2019 that we assigned.

AS THE JUDICIARY ALWAYS DOES, they concealed our Natural Law Court, EXTORTED
a fee for the opening of a Court of Record and then transported our Court of Justice to a
de facto equity quasi-court of injustice operating under jurisdictions unknown.

830 AS BAR CONTROLLED COURTS ALWAYS Do, in order to maintain the status quo, the
attorneys conspired with Judge Kahn to trespass on a common law case under a
Common Law Tribunal (jury, the People) to conceal and use Rulel2 to silence the
People. In response on July 7" 2017, the Grand Jury filed a seven Count True Bill of
Indictment against Judge Kahn for concealment, felony rescue, trespass upon the case,

835 denial of due process, acting under color of law in an attempt to seize control of this
court, manufacturing an unlawful order, and aiding and abetting.

IN EVERY STAGE OF THESE OPPRESSIONS we have petitioned for redress in the most
humble terms.” Our repeated petitions have been answered only by repeated injury.
Servants whose character is thus marked by every act which may define a tyrant, are

840 unfit to be the stewards of a free People;

WE HAVE WARNED our elected and appointed servants from time to time of attempts by
their unlawful legislative and judicial actions to extend intolerable jurisdiction over a
free and independent People.

 

4 See document #1009-01 Governors Redress of grievance filed at the United States Court for the Northern District of
New York under case no 1:16-CV-1490. And can also be found at https://www.nationallibertyalliance.org/action-against-
judiciary along with all filed documents.

8 See United States District Court for the Northern District of New York case number 116-CV-1490, also available at

 

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 31 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 37 of 57
WE HAVE REMINDED them of their oaths and their duty to the same. We have appealed to

845 their sense of honor and justice, and we have reminded them of our covenant with our

Creator via the Declaration of Independence, and we have appealed to their conscience

to disavow these usurpations of our unalienable rights. But, they have closed their ears

to the voice of justice and have remained silent when having a duty to speak, which can

only be equated to fraud. We, therefore, the Sureties’ of the Peace for the People of the

850 united States of America, via this tribunal, Assembled, appealing to the Supreme Judge

of the world for the righteousness of our intentions, do, in the Name, and by Authority

of the good People of these States, solemnly publish and declare, that these United
States are, and of Right ought to be, Free and Independent States.

JBECISION AND @RDER by the Authority vested in We the People by God.

855 The following decision and Order by this Tribunal, a/k/a We the Sovereign People of
the united States of America more than 7,600 People Assembled from every State of the
Union and counting, was based upon One Hundred and Eighty Four Documents filed by
the People listed herein titled “List of Documents,” (two pages) and docketed under
statutory Case No. 1:16-CV-1490 and Law Case No. 1776-1789-1791-2019. Said

860 documents can also be retrieved at >>>> https://www.nationallibertyalliance.org/action-

against-judiciary

The record shows that no defendant or respondent made any Return; no defendant or
respondent requested more time to answer; and, no defendant or respondent provided
any objection to the proceedings. We find the facts in this case to be overwhelmingly

865 self-evident; we find their silence and thereby acquiesce to be fraud. As in any case not
stifled by legalese, the spirit of truth will always prevail as it purges the darkness to be
judged in the light.

We the Tribunal a/k/a the Kings’”° bench, herein “We the People” find that “Silence can
only be equated with fraud where there is a legal or moral duty to speak, or where an
870 inquiry left unanswered would be intentionally misleading .?" and that “it is the duty

 

%6 Rev 19:11-16 And I saw heaven opened, and behold a white horse; and he that sat upon him was called Faithful and
True, and in righteousness he doth judge and make war. His eyes were as a flame of fire, and on his head were many
crowns; and he had a name written, that no man knew, but he himself. And he was clothed with a vesture dipped in blood:
and his name is called The Word of God. And the armies which were in heaven followed him upon white horses, clothed in
fine linen, white and clean. And out of his mouth goeth a sharp sword, that with it he should smite the nations: and he shall
rule them with a rod of iron: and he treadeth the winepress of the fierceness and wrath of Almighty God. And he hath on his
vesture and on his thigh a name written, KING OF KINGS, AND LORD OF LORDS.

7 U.S. v. Tweel, 550 F.2d 297, 299. See also U.S. v. Prudden, 424 F.2d 1021, 1032; Carmine v. Bowen, 64 A. 932.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 32 OF 50

Case 3:19-mc-00029-TMB Document 1 Filed 08/22/19 Page 38 of 57
875

880

885

890

895

of the courts to be watchful for the Constitutional rights of the citizen and against any
stealthy encroachments thereon. It may be that it is the obnoxious thing in its mildest
form; but illegitimate and unconstitutional practices get their first footing in that way;
namely, by silent approaches and slight deviations from legal modes of procedure. This
can only be obviated by adhering to the rule that constitutional provisions for the
security of persons and property should be liberally construed. A close and literal
construction deprives them of half their efficacy, and leads to gradual depreciation of
the right, as if it consisted more in sound than in substance. It is the duty of the Courts
to be watchful for the Constitutional Rights of the Citizens, and against any stealthy

encroachments thereon. Their motto should be Obsta Principiis.”**”

IN JANUARY 2004, We the People invited all three branches of government to a
Conference to Restore Constitutional Order held in Washington DC and covered by
CSPAN. The government at the last minute declined to attend, so we went forward
without them and sent them a video documentary. The record shows that no respondent
made any Return and no respondent provided any objection. A copy can be viewed at
https://www.nationallibertyalliance.org/road-continental-congress-2009

ON NOVEMBER 11, 2009, People of America gathered in St. Charles, Illinois, as Elected
Delegates from each of forty-eight States, to discuss the federal government’s
constitutional violations and their refusal to be held accountable. The conclusion of the
Peoples’ efforts is a 63 page Document called “Articles of Freedom.” The record shows
that no respondent made any Return and no respondent provided any objection.

DELEGATES TO THE CONTINENTAL CONGRESS 2009 and others from each of the several
States in the spring of 2010 ceremonially served this document titled, “Articles of
Freedom,” with its Remedial Instructions on each United States Senator and
Representative in their offices located in their respective States, and on each governor
and state legislators of both houses placing them on notice that We, the Free People of
America, believe them to be in violation of their Oath of Office and the Constitution for
the United States of America and thereby demand obedience to the Law. The record
shows that no respondent made any Return and no respondent provided any objection.

 

*8 Boyd v. United, 116 U.S. 616 at 635 (1885).
°° OBSTA PRINCIPIIS. Lat. Withstand beginnings; resist the first approaches or encroachments. Bradley, J., Boyd v. U.
S., 116 U.S. 635, 6 Sup.Ct. 535, 29 L.Ed. 746.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 33 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 39 of 57
900

905

910

915

920

925

ON May 20™ 2015 THROUGH SEPTEMBER 26" 2016, the Grand Jury in the Spirit of

Magna Carta and the Declaration of Independence as the Sureties of the Peace on behalf
of the People, served a Writ of Quo Warranto, nine Writ Mandamuses, four
Informations, one Declaration and one Show Cause upon the Federal government and
fifty State Governments, sheriffs, state legislators and state judiciaries. The record
shows that no respondent made any Return and no respondent provided any objection.

ON DECEMBER 14, 2016, the Common Law Grand Jury on behalf of the People opened a

Natural Law Court; whereas, the court clerk required $400 from the Grand Jury to open
a court of Law, the People paid under protest. The Grand Jury stated that this
Extraordinary Action is a Natural Law procedure at Law not unlike the unanimous
Declaration of the thirteen colonies of America. Whereas forty-three more Writs, Show
Causes, Declarations, Redress of Grievances, Letters, Informations, ten Evidence
Documents, 56 challenges of Non-Judicial Foreclosures ignored as evidence, and 26
Habeas Corpuses ignored as evidence were served upon the respondents and defendants
named above, who have all failed to plea and defend.

THIS EXTRAORDINARY NATURAL LAW DOCUMENT, Writ Mandamus Demands that all

elected, appointed and employed bureaucrats cease all unauthorized activities,
acknowledge and obey the Law of the Land or resign your position. If defendants or
respondents continue in their unlawful activities, the Grand Jury will answer with
indictments. And, if any clerk or judge mutilates, conceals, carries away or denies the
filing of these documents, the Grand Jury will answer with indictments under 18 U.S.
Code § 1001 and 18 USC § 2071. The People charge all the resisting respondents and
defendants with contempt for their refusal to “guarantee to every state in this union a

republican form of government, and protect each of them against invasion.”

Natural Law Courts are not to be defeated by Statutes & Equity Rules. The Judiciary is
to take judicial notice, that fraudulent court procedures have concealed the Peoples’
right of Natural Law Courts, which is an act of treason and fraud upon the court via
judicial machinery.'”' Be advised that this court of record proceeds according to Natural

 

109 Article V Section 4: The United States shall guarantee to every state in this union a republican form of government, and
shall protect each of them against invasion; and on application of the legislature, or of the executive (when the legislature
cannot be convened) against domestic violence.

'! Fraud upon the court: In Bulloch v. United States, 763 F.2d 1115, 1121 (10th Cir. 1985), the court stated “Fraud upon
the court is fraud which is directed to the judicial machinery itself and is not fraud between the parties or fraudulent
documents, false statements or perjury. ... It is where the court or a member is corrupted or influenced or influence is
attempted or where the judge has not performed his judicial function --- thus where the impartial functions of the court
have been directly corrupted.”

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 34 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 40 of 57
930

935

940

945

950

955

Law and not equity, [see Memorandum Law & Equity] where the tribunal is the People
themselves, untainted. Whereas elected and appointed judges decide in equity courts
only. Any attempt to interfere via summary judgments will be met with indictments.
Any attempt to conceal, remove, mutilate, or destroy will also be met with indictments.

Rights are Unalienable, legislators cannot legislate rights away (abolish) no matter what
the BAR’s outcome based educated lawyers have instructed. Rights are unalienable
meaning not transferable because they are bequeathed upon us by God and not man. Not
even the People can give them up for themselves or others. Once the People ordained
common law as the law of the land, no man can abrogate it because the Declaration of
Independence was a Covenant with God that only He can revoke and thereby any
attempt by the federal judiciary and congress to abrogate it is an act of war against the
People and their God.

The covenant made between God and His people in 1776 empowered We the People to
self-government. George Washington said the United States was built upon “the
fundamental maxims of true liberty” and that “the basis of our political systems is the
right of the people to make and to alter their constitutions of government. But the
Constitution which at any time exists, till changed by an explicit and authentic act of the
whole people, is sacredly obligatory upon all. The very idea of the power and the right
of the people to establish government presupposes the duty of every individual to obey
the established government.”

SOVEREIGN PEOPLE HAVE AN UNALIENABLE RIGHT OF AUTHORITY: “By God were all

things created, that are in heaven, and that are in earth, visible and invisible, whether
[they be] thrones, or dominions, or principalities, or powers: all things were created by
him, and for him. And he is before all things, and by him all things consist.”'”
through His Natural Law, We the People are vested with unalienable rights;
governments are not! Our government servants’ power and authority is defined in the
Constitution that We the People ordained and established. Natural Law is written by
God in the hearts of men. It is a process of maxims and common sense and is very easy

to see and grasp by the common person, because Truth is self-evident.

and

Defendants and respondents being elected or appointed government servants are to be
cognizant that the first documented Grand Jury in 1215AD was self-appointed. We the
People have been entrusted to dispense justice through juries formed by the People

 

102
Col 1:16-17.
DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 35 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 41 of 57
960

965

970

975

980

985

990

ourselves. This Natural Law Court of Record of “We the Sovereign People” being the
highest court in the land needs no permission to assemble ourselves and adjudicate.
Does the master seek leave from his servants? And, the Judges of the United States
Supreme Court with clipped sovereignty, being creatures of the law that we ordained,
and thereby vested with authority under the chains of the Constitution have a duty to
speak and acknowledge the Law of the Land on the record.

Let us remind our servants that the first known documented Grand Jury was formed by
the People themselves to put the tyrant king back under the control of the law via
“Magna Carta” which was written by the People who wrote their intentions and
commands down on that historical document where they declared:

“If anyone has been dispossessed without the legal judgment of his peers, from
his lands, homes, franchises, or from his right, we will immediately restore them
to him; and if a dispute arise over this, then it will be decided by the five and
twenty (25) jurors of whom mention is made below in the clause for securing the
peace. Moreover, for ail those possessions, from which anyone has, without the
lawful judgment of his peers, been disseized or removed by our government, we
will immediately grant full justice therein.” - Magna Carta, Paragraph 52

 

AND THIS IS WHAT WE INTEND TO DO! We have many attached cases via joinder and
many more to follow. Whereas in any case where we find that due process was denied
and the defendants were carried away to jurisdictions unknown, we will nullify and
immediately restore them via “Summary Judgments.” “As to the construction, with
reference to Common Law, an important cannon of construction is that constitutions
must be construed to reference to the Common Law.” The Common Law, so permitted
destruction of the abatement of nuisances by summary proceedings and it was never
supposed that a constitutional provision was intended to interfere with this established
principle and although there is no common law of the United States in a sense of a
national customary law as distinguished from the common law of England, adopted in
the several states. In interpreting the Federal Constitution, recourse may still be had to
the aid of the Common Law of England. It has been said that without reference to the

common law, the language of the Federal Constitution could not be understood.” -
16Am Jur 2d., Sec. 114:

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 36 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 42 of 57
995

When the Federal Judiciary hears cases under civil and criminal jurisdiction, it is a de
facto court! whereas the officers who conspired’ under color of law acting as a nisi
prius,'” de facto,’ quasi'”’ court, not of record, proceeding “in equity” and not “at
law?! and willfully injures, oppresses, defrauds and deprives’ the People of their
unalienable right'’® of due process, secured by the Bill of Rights, with the intent to

 

13 DE FACTO GOVERNMENT: One that maintains itself by a display of force against the will of the rightful legal
government and is successful, at least temporarily, in overturning the institutions of the rightful legal government by setting
up its own in lieu thereof. Wortham v. Walker, 133 Tex. 255, 128 S.W.2d 1138, 1145.

14 18 USC 241: If two or more persons conspire to injure, oppress, threaten, or intimidate any person in any State,
Territory, Commonwealth, Possession, or District in the free exercise or enjoyment of any right or privilege secured to him
by the Constitution or laws of the United States, or because of his having so exercised the same; or If two or more persons
go in disguise on the highway, or on the premises of another, with intent to prevent or hinder his free exercise or enjoyment
of any right or privilege so secured They shall be fined under this title or imprisoned not more than ten years, or both; and if
death results from the acts committed in violation of this section or if such acts include kidnapping or an attempt to kidnap,
aggravated sexual abuse or an attempt to commit aggravated sexual abuse, or an attempt to kill, they shall be fined under
this title or imprisoned for any term of years or for life, or both, or may be sentenced to death.

5 NISI PRIUS: is a Latin term (Bouvier’s Law) Where courts bearing this name exist in the United States, they are
instituted by statutory provision.; Black’s Sth “Prius” means “first.” “Nisi” means “unless.” A “nisi prius” procedure is a
procedure to which a party FIRST agrees UNLESS he objects.; Blacks 4th - A rule of procedure in courts is that if a party
fails to object to something, then it means he agrees to it. A nisi procedure is a procedure to which a person has failed to
object A “nisi prius court” is a court which will proceed unless a party objects. The agreement to proceed is obtained from
the parties first.

% DE FACTO: In fact, in deed, actually. This phrase is used to characterize an officer, a government, a past action, or a
state of affairs which must be accepted for all practical purposes, but is illegal or illegitimate. In this sense it is the contrary
of de jure, which means rightful, legitimate, just, or constitutional. Thus, an officer, king, or government de facto is one
who is in actual possession of the office or supreme power, but by usurpation, or without lawful title; while an officer, king,
or governor de jure is one who has just claim and rightful title to the office or power, but has never had plenary possession
of it, or is not in actual possession. 4 B].Comm. 77, 78. MacLeod v. United States, 229 U.S. 416, 33 S.Ct. 955, 57 L.Ed.
1260; Wheatley v. Consolidated Lumber Co., 167 Cal. 441, 139 P. 1057, 1059.

'*7 QUASI: Lat. As if; almost as it were; analogous to. This term is used in legal phraseology to indicate that one subject
resembles ancther, with which it is compared, in certain characteristics, but that there are intrinsic and material differences
between them. Bicknell v. ,Garrett, 1 Wash.2d 564, 96 P.2d 592, 595, 126 A.L.R. 258; Cannon v. Miller, 22 Wash.2d 227,
155 P.2d 500, 503, 507, 157 A.L.R. 530. Marker v. State, 25 Ala.App. 91, 142 So. 105, 106. It is often prefixed to English
words, implying mere appearance or want of reality. State v. Jeffrey, 188 Minn. 476, 247 N.W. 692, 693.

8 AT LAW: [Bouvier’s] This phrase is used to point out that a thing is to be done according to the course of the common
law; it is distinguished from a proceeding in equity; ALL CASES AT LAW. [Black’s Law 4th] Within constitutional
guaranty of jury trial, refers to common law ac-tions as distinguished from causes in equity and certain other proceedings.
Breimhorst v. Beck-man, 227 Minn. 409, 35 N.W.2d 719, 734. According to law; by, for, or in law; particularly in
distinction from that which is done in or according to equity; or in titles such as sergeant at law, barrister at law, attorney or
counsellor at law. Hooker v. Nichols, 116 N.C. 157, 21 S.E. 208.

'® 18 USC 242 Whoever, under color of any law, statute, ordinance, regulation, or custom, willfully subjects any person in
any State, Territory, Commonwealth, Possession, or District to the deprivation of any rights, privileges, or immunities
secured or protected by the Constitution or laws of the United States, or to different punishments, pains, or penalties, on
account of such person being an alien, or by reason of his color, or race, than are prescribed for the punishment of citizens,
shall be fined under this title or imprisoned not more than one year, or both; and if bodily injury results from the acts
committed in violation of this section or if such acts include the use, attempted use, or threatened use of a dangerous
weapon, explosives, or fire, shall be fined under this title or imprisoned not more than ten years, or both; and if death results
from the acts committed in violation of this section or if such acts include kidnapping or an attempt to kidnap, aggravated
sexual abuse, or an attempt to commit aggravated sexual abuse, or an attempt to kill, shall be fined under this title, or
imprisoned for any term of years or for life, or both, or may be sentenced to death.

0 42 USC 1983 Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State or

Territory or the District of Columbia, subjects, or causes to be subjected, any citizen of the United States or other person

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 37 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 43 of 57
proceed unlawfully to carry plaintiff away to jurisdictions unknown. Such courts are
“inferior courts whose jurisdiction is limited and special and whose proceedings are not
according to the course of the common law. Criminal courts proceed according to
statutory law. Jurisdiction and procedure is defined by statute. Likewise, civil courts and

1000 admiralty courts proceed according to statutory law. Any court proceeding according to
statutory law is not a court of record (which only proceeds according to common law); it
is an inferior court.” Therefore, when a Judge interferes in a Natural Law Court to seize
control of the Tribunal via summary judgments in an attempt to quash justice (s)he is
guilty of ‘Obstruction of court orders’ under 18 U.S. Code § 1509."

1005 Today by this extraordinary mandamus we order that defendants either repent, and obey
the law of the land, or resign your position immediately. Failure to act will result in the
wrath of We the People, via indictments.

We the People demand an end to this tyranny and remind the respondents that: “The
decisions of a superior court may only be challenged in a court of appeal. The decisions
1010 ofan inferior court are subject to collateral attack. In other words, in a superior court
one may sue an inferior court directly, rather than resort to appeal to an appellate
court. Decision of a court of record may not be appealed. It is binding on ALL other
courts. However, no statutory or constitutional court (whether it be an appellate or
supreme court) can second guess the judgment of [this] court of record. “The judgment
1015 of [this] court of record whose jurisdiction is final, is as conclusive on all the world as
the judgment of this court would be. It is as conclusive on this court as it is on other

courts. It puts an end to inquiry concerning the fact, by deciding it.”'"

FEDERAL JUDICIARY: Federal trial Courts''? Jurisdictions are equity courts proceeding
under the rules of equity''* and whose jurisdiction is defined within the USC Title

1020 which proceeds with one appointed jurist (judge), when opened under one of the USC
Titles, whose decision can be appealed. “All courts operating under USC Titles 1

 

within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and
laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress,...

1 18 USC §1509 - Obstruction of court orders - Whoever, by threats or force, willfully prevents, obstructs, impedes, or
interferes with, or willfully attempts to prevent, obstruct, impede, or interfere with, the due exercise of rights or the
performance of duties under any order, judgment, or decree of a court of the United States, shall be fined under this title or
imprisoned not more than one year, or both.

'l2 Ey parte Watkins, 3 Pet., at 202-203. cited by SCHNECKLOTH v. BUSTAMONTE, 412 U.S. 218, 255 (1973).

"3 Federal Courts: One United States Supreme Court, Ninety-Four Federal District Courts, and Thirteen Federal Circuit
Court of Appeals.

"4 USC TITLE 28: Federal Rules of Judicial procedure, Appellate Procedure, Civil Procedure and Rules of Evidence apply
to all equity courts proceeding under Titles 1 through 57 and not Law.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 38 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 44 of 57
1025

1030

through 57 are inferior courts whose jurisdictions are limited and special and whose
proceedings are not according to the course of the common law. Criminal courts are
courts under USC 18 whose jurisdiction and procedure is defined by statute. Likewise,
civil courts and admiralty courts proceed according to statutory law. Any court
proceeding according to statutory law is not a court of Law (record), which only
proceeds according to Natural (common) law; it is an inferior court.”!!°

LAW Courts, a/k/a Court of Record, or Natural Law Courts, proceed according to the

rules of the common law; where the Judge is not the tribunal, but the Magistrate who
administrates the will of the Petit Jury (People) [see Memorandum Petit Jury Authority]
whose decisions are final and cannot be appealed. Even in criminal cases driven by
statutes under USC Titles that we the People authorized. The Petit Jury continues with
their sovereign power of nullification of any statute that they find inappropriate or
repugnant to the facts of the case and where mercy can prevail.

1035 WE THE PEOPLE HAVE SOVEREIGN IMMUNITY: Samuel Adams said, “The natural liberty

1040

1045

of man is to be free from any superior power on Earth, and not to be under the will or
legislative authority of man, but only to have the law of nature for his rule.” “Laws are
made for us; we are not made for the laws. ”116 «Under our system of government upon
the individuality and intelligence of the citizen, the state does not claim to control him,
except as his conduct to others, leaving him the sole judge as to all that affects

, 117
himself.”

“Sovereignty itself is, of course, not subject to law, for it is the author and source of
law.”''® The very meaning of ‘sovereignty’ is that the decree of the sovereign makes
law.''? A consequence of this prerogative is the legal ubiquity of the king. His majesty
[God] in the eye of the law is always present in all His courts, though he cannot
personally distribute justice.'”” His judges [People] are the mirror by which the king’s
image is reflected.'?!

We the People did not authorize Congress to legislate law for the Federal Courts to
prosecute People, who are not a bureaucrat or not participating in interstate commercial

 

15 By parte Watkins, 3 Pet., at 202-203. cited by SCHNECKLOTH v. BUSTAMONTE, 412 U.S. 218, 255 (1973).
116 William Milonoff, (b.1972?) Executive Committee Vice-President, Free Democratic Party, Russia, 1993.

"7 Mugler v. Kansas 123 U.S. 623, 659-60.

18 Vick Wo v. Hopkins, 118 US 356, 370.

19 American Banana Co. v. United Fruit Co., 29 S.Ct. 511, 513, 213 U.S. 347, 53 L.Ed. 826, 19 Ann.Cas. 1047.
120 Fortesc.c.8. 2Inst.186.

'21 1 Blackstone’s Commentaries, 270, Chapter 7, Section 379.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 39 oF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 45 of 57
1050

1055

1060

1065

1070

activities, but “only” under the following four instances. (1) Counterfeiting,’ (2)
Piracies on the high seas,'** (3) Law of Nations'~* and (4) Treason.'”°

Federal prosecutors have no authority to seek an indictment against one of the People
unless they are employed by the federal government and thereby fall under a controlling
US Code, are engaged in commercial activity between states or are engaged in a
unlawful commercial activity between states such as human trafficking, drug
trafficking, sex trafficking, trafficking counterfeit goods or services, advocating
overthrow of government, Identity Theft, Hijacking, Racketeering, Antitrust,
Assassination, Bankruptcy Fraud/Embezzlement, Child Exploitation, Child
Pornography, Computer Crime, Conspiracy, Copyright Matters, Counterfeiting,
Counterintelligence Crimes, Cyber Crimes, border protection and the removal of illegal
aliens, etc.

USC JURISDICTIONS: United States Code Titles 1 through 57 provide subject matter
jurisdiction and personam jurisdiction in courts of equity for bureaucrats, namely
elected appointed and hired public servants and for maritime and interstate commercial
activities. These authorities can be found under Article I Section 8: clauses 3, 4, 6, 8,
10, 15, 17, and 18,'%° And, like foreign diplomats, We the People have sovereign
immunity from all legislated laws. Said Titles do not provide for personam jurisdiction
of the People, nor can it because it would be repugnant to Law, a/k/a Natural Law.
Therefore, federal prosecutors have no authority to seek an indictment against a person
for possessing a weapon or a so-called controlled substance even if said person crosses
state lines.

 

"2 article I Section 8 Clause 6: To provide for the punishment of counterfeiting the securities and current coin of the

United States.

3 Article I Section 8 Clause 10: To define and punish piracies and felonies committed on the high seas.

4 Article I Section 8 Clause 6: To define and punish offenses against the law of nations.

"5 Article III Section 3 Clause 2: The Congress shall have power to declare the punishment of treason.

6 article I Section 8 clause 18: Empower Congress to make all laws which shall be necessary and proper for carrying
into execution the foregoing seventeen powers. (3) To regulate commerce with foreign nations, and among the several
states, and with the Indian tribes; (4) To establish a uniform rule of naturalization, and uniform laws on the subject of
bankruptcies throughout the United States; (6) To provide for the punishment of counterfeiting the securities and current
coin of the United States; (8) To promote the progress of science and useful arts, by securing for limited times to authors
and inventors the exclusive right to their respective writings and discoveries; (10) To define and punish piracies and
felonies committed on the high seas, and offenses against the law of nations; (15) To provide for calling forth the militia to
execute the laws of the union, suppress insurrections and repel invasions; (17) To exercise exclusive legislation in all cases
whatsoever, over such District (not exceeding ten miles square) as may, by cession of particular states, and the acceptance
of Congress, become the seat of the government of the United States, and to exercise like authority over all places
purchased by the consent of the legislature of the state in which the same shall be, for the erection of forts, magazines,
arsenals, dockyards, and other needful buildings.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 40 oF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 46 of 57
USC TITLE 18 is not the Law of the Land, Title 18 is maritime & territorial jurisdiction
[see Memorandum USC Title 18] and cannot be applied to the People, unless as we stated

above they are a bureaucrat or involved in interstate commercial activities. Any attempt
1075 to try the People of legislative crimes is fraud and high treason.

USC TITLE 26 is not the Law of the Land and cannot be applied upon the People. The
Constitution clearly states in Article I Section 9 clause 4: that “No direct, tax shall be
laid.” In the US Supreme Court case Pollock v. Farmers Loan & Trust Co. (1898), the
court defined a direct tax as a tax on a personal income; “A tax upon one’s whole

1080 income is a tax upon the annual receipts from his whole property, and as such falls
within the same class as a tax upon that property, and is a direct tax, in the meaning of
the Constitution.” The following are a few US Supreme Court decisions that make clear
that USC Title 26 does not apply to personal income:

¢ “The 16th Amendment does nothing except move the Income Tax out of the Indirect classification
1085 of duties (imposed on foreign imports), and into the Indirect classification of excises (imposed on
privileges and commodities).” — Brushaber v. Union Pacific R.R. Co., 240 US 1 (1916)
e “Since the income tax is “without apportionment” by virtue of the wording of the 16th Amendment,
it cannot be a direct tax, because direct taxes must still be apportioned. So, the income tax is still
an indirect tax.” — Brushaber v. Union Pacific R.R. Co., 240 US 1 (1916)
1090 © “Income has been taken to mean the same thing as used in the Corporation Excise tax of 19099 (36
Stat. 112). The worker does not receive a profit or gain from his/her labors--merely an equal
exchange of funds for services.” — Brushaber v. Union Pacific R.R. Co., 240 US 1 (1916)
e “...by the previous ruling, it was settled that the provisions of the 16th Amendment conferred no
new power of taxation but simply prohibited the previous complete and plenary power of income
1095 taxation possessed by Congress from the beginning from being taken out of the category of indirect
taxation to which it inherently belonged...” — Stanton v. Baltic Mining Co. (1916)
¢ “Congress cannot by any definition (of income in this case) it may adopt, conclude the matter,
since it cannot by legislation alter the Constitution, from which alone it derives its power to
legislate, and within whose limitations alone that power can be lawfully expressed.” - Eisner v.
1100 Macomber, 252 U.S. 189
e “In construing federal revenue statute, Supreme Court gives no weight to Treasury regulation
which attempts to add to statute something which is not there.” — United States v. Calamaro, 354
U.S. 351 (1957), and;
e “The 16th Amendment does not justify the taxation of persons or things previously immune. It was
1105 intended only to remove all occasions for any apportionment of income taxes among the states. It
does not authorize a tax on a salary.” — Evans V. Gore, 253 U.S. 245.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 4] oF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 47 of 57
1110

1113

1125

1130

PLAN TO RETURN TO REPUBLICAN PRINCIPLES:'~’ Madison to the People of the State of

New York: “According to the provisions of most of the constitutions, again, as well as
according to the most respectable and received opinions on the subject, the members of
the judiciary department are to retain their offices by the firm tenure of good behavior.

Judges are creatures of the law and are bound to obey it. If judges break the law, they
can be removed for bad behavior, prosecuted and sued for damages, they are duty bound
to obey the Law. If judges fail to defend the Constitution when it’s brought before them,
they war against it and must be removed.

The United States Supreme Court confirmed in the case Marbury v Madison that

; «oss 128
> and in Cohen v_ Virginia

“unconstitutional legislation null and void...’ said,
“Decency, security, and liberty alike demand that government officials be subjected to
the same rules of conduct that are commands to the citizen. In a Government of laws,
existence of the government will be imperiled if it fails to observe the law scrupulously.
Crime is contagious. If government becomes a lawbreaker, it breeds contempt for the
law...it invites every man to become a law unto himself...and against that pernicious
doctrine, this court should resolutely set its face.”'’’ “Judges have no more right to
decline the exercise of jurisdiction which is given, than to usurp that which is not given.

9130 ce . . .
No judicial process,

The one or the other would be treason to the Constitution.
whatever form it may assume, can have any lawful authority outside of the limits of the
jurisdiction of the court or judge by whom it is issued; and an attempt to enforce it

beyond these boundaries is nothing less than lawless violence.”

“When a judge knows that he lacks jurisdiction, or acts in the face of clearly valid
statutes expressly depriving him of jurisdiction, judicial immunity is lost.”'*' “A judge
must be acting within his jurisdiction as to subject matter and person, to be entitled to
immunity from civil action for his acts.” '°? “When a judicial officer acts entirely without
jurisdiction or without compliance with jurisdiction requisites, he may be held civilly

 

"7 Federalist papers No. 39.

"8 Ableman v. Booth, 21 Howard 506 (1859).

'29 Olmstead v U.S., 277 US 348, 485; 48 S. Ct. 564, 575; 72 LEd 944.

139 Cohen v. Virginia, (1821), 6 Wheat. 264 and U.S. v. Will, 449 U.S. 200.

'5! Rankin v. Howard, (1980) 633 F.2d 844, cert. den. Zeller v. Rankin, 101 S.Ct. 2020, 451 U.S. 939, 68 L.Ed 2d 326.

'S? Davis v. Burris, 51 Ariz. 220, 75 P.2d 689 (1938).

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 42 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 48 of 57
1135

1140

1145

1150

1155

1160

liable for abuse of process even though his act involved a decision made in good faith,
that he had jurisdiction.”’*”

We the People vested the United States Supreme Court as final arbitrator over all
inferior federal courts in Article III Section 1: The Judicial Power of the United States
shall be vested in one Supreme Court, and in such inferior courts as the Congress may
from time to time ordain and establish. The judges, both of the supreme and inferior
courts, shall hold their offices during good behavior. And since Congress has neither the
Backbone nor the Will to do their duty and if the United States Supreme Court does not
perform an Extraordinary Act necessary to secure our Union, then We the People most
certainly will.

WHEREFORE FOR THE REASONS STATED HEREIN IT IS HEREBY

ORDERED THAT THE UNITED STATES SUPREME COURT IS to take action and secure the

Republic on behalf of the People by removing judges in bad behavior, “Any judge who
does not comply with his oath to the Constitution of the United States wars against that
Constitution and engages in acts in violation of the supreme law of the land. The judge
is engaged in acts of treason.” — Cooper v. Aaron, 358 U.S. 1, 78 S. Ct. 1401 (1958),
we have reported subversion against the People from within the federal judiciary,
indictments are imminent; and immediately decree via Writ Mandamus to all Federal
District Court Judges and Magistrates that:

1) They are to return the decorum of the court; The US Supreme Court has a duty to
secure the Peoples’ court by commanding judges not to trespass or hijack Courts
of Record.

2) Federal District courts are to obey the Law of the Land.

3) Federal District courts are to acknowledge Natural Law Courts.

4) Federal District courts are to hear Habeas Corpus cases within three days and
dispose of the cases justly.

5) Federal District courts are to cease all prosecutions of People under USC Title 18
that are not bureaucrats or not involved in interstate commercial activities.

6) Federal District courts are to cease all prosecutions of People under USC Title 26
for income tax or failing to file.

 

'531 ittle v. U.S. Fidelity & Guaranty Co., 217 Miss. 576, 64 So. 2d 697.
DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 43 OF 50

Case 3:19-mc-00029-TMB Document 1 Filed 08/22/19 Page 49 of 57
1165

1170

1175

1180

1185

1190

7) Federal District courts are to provide a form to file a Natural Law Court case for

cause.

8) Federal District courts are not to charge statutory fees in non-statutory cases
(Courts of Record) for justice.
9) Federal District courts are to give judicial notice to all district courts that:

a.

Courts of Record are Natural Law Courts and therefore the rules of Title
28 do not apply.

b. USC Title 26 is not positive law

With the exception of “...destruction of the abatement of nuisances by
summary proceedings...”’'** so permitted under 16 American Jurisprudence
2d., Sec. 114, summary judgments are not permitted in Courts of Record.
Any judge who tries to prevent the right of the people to petition the
Government for a redress of grievances under Amendment I'*> commits a
crime under USC Title 18.

If a federal prosecutor would like a Grand Jury empaneled, they are to call
them forth through the administration entrusted by the People of the county
that is to lawfully empanel an impartial, untainted, informed Grand Jury.
And if an indictment is procured, the said administration shall empanel an
impartial, untainted, informed Petit Jury.

10) JURY TAMPERING AND STACKING: [see Memorandum Jury Tampering & Stacking] We

the People have the unalienable right to consent, or not to consent, as to the
government accusations against the People. The “Handbook for Federal Grand
Jurors” and Trial Jurors are subversive and are 100% proof of jury tampering in
every single federal court and thereby shows the need for free and independent
Grand and Petit Jury Administrators.

All officers of the court (judge, prosecutor, appointed counsel, attorneys,
Sheriffs/Marshalls and clerk), law enforcement agencies, US Marshalls and
Legislators’ of statutes are employed by the government and/or are members of

 

54 16Am Jur 2d., Sec. 114: “As to the construction, with reference to Common Law, an important cannon of construction
is that constitutions must be construed to reference to the Common Law.” The Common Law, so permitted destruction of
the abatement of nuisances by summary proceedings and it was never supposed that a constitutional provision was
intended to interfere with this established principle and although there is no common law of the United States in a sense of
a national customary law as distinguished from the common law of England, adopted in the several states. In interpreting
the Federal Constitution, recourse may still be had to the aid of the Common Law of England. It has been said that without
reference to the common law, the language of the Federal Constitution could not be understood.”

Amendment I: Congress shall make no law respecting ... the right of the people to petition the Government for a

redress of grievances.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 44 oF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 50 of 57
195

[205

1210

the BAR which teaches their members to be anti-constitutional and anti-common
law, and thereby subversive by simply maintaining their ignorance of the
Constitution and the Common Law as they are trained to place the letter of the
law above the essence of common law, that being justice and mercy.

Allowing our servants to control the jury has bred “absolute” government
corruption and control. Therefore, it is the unalienable right of We the People to
provide for the administration of our grand and petit juries ourselves, within our

. 136
counties.”

11) AMENDMENT X: The assumption of sovereign power and the institution of

government by consent are acts of supreme authority, which the people alone are
competent to perform. And accordingly, it is in the name of and by the authority
of the people, that the judiciary was vested. Whereas the United States Supreme
Court and federal district courts have seized powers not delegated to them, in
violation of the 10'" Amendment.

A case in point, the People are to decide through Courts of Justice and not judges

37

. : ‘i . . . l
via courts’ of equity, the abortion issue which is a natural law’ and not a

138 issue that was unconstitutionally adjudicated by the

positive (human) law
United States Supreme Court which is an “equity court” governed by codes and
statutes. This brings the issue into its proper jurisdiction a “Natural Law Court of
Record” adjudicated by the King’s Bench (jury — We the People) consisting of
twelve People who are to mirror the will of nature’s God, answering to Him
alone. The United States Supreme Court does not have the authority to act like

God’s adversary that they can change God’s Laws.

Dan 7:25: “And he shall speak great words against the most High, and shall
wear out the saints of the most High, and think to change times and laws.”

Amendment _X: “The powers not delegated to the United States by the
Constitution, nor prohibited by it to the States, are reserved to the States
respectively, or to the People.”

 

The first recorded grand jury was established by the People through the Magna Carta, whereas the grand jury assembled
itself and brought the tyrant king into subjection back under the will of the People; and today, now, herein, so do We the

'57 Natural Law: Laws of nature and of nature’s God; here men are subject to the will of God with unalienable right at
liberty from all human law.

Human Law: Code, Statutes and Regulations; here men are subject to the will of government with legislated civil
rights, a/k/a as privileges, that are granted, or not, by government.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 45 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 51 of 57
1220

1225

1230

1235

1240

The United States Supreme Court and its federal judiciary is in bad behavior.
They have unlawfully treaded upon the rights of the People and the States to
govern themselves. And most alarming, they think they can change the laws of
God. Therefore, the United States Supreme Court and its inferior courts are to
immediately cease their lawless jurisdictional advances designed to spread their
socialist agenda, stop encroaching upon the Peoples’ unalienable right protected
by the 10" Amendment, and stop legislating from the bench or suffer the
consequences of indictment for subversion, conspiracy, and treason.

To CONGRESS: The Declaration of Independence was a covenant between the People and
their God, placing themselves under His Law and thereby we receive the blessings of
Liberty. Upon this foundation, the Constitution was framed and its Bill of Rights
became its crown by which all legislation is tried.

While the Constitution can be amended as per Article V, the balance of power between
the three branches of federal government, the sovereign states, and the sovereign People
cannot be altered in any way that would affect that balance. This was Jefferson’s
Freedom Formula founded in the Bible which prevents the misconstruction or abuse of
government powers. It’s self-evident truth and genius was immediately recognized and
embraced by our founding fathers. It is our American Heritage and any attempt to alter
that balance is an act of war.

This Biblical formula vested the People Paramount and any legislation that is repugnant
to our unalienable rights is repugnant to the Law of the Land and thereby null and void.
We were clear that Congress shall make no law that will infringe upon our heritage.
And via Article VI'*’ we required that all elected and appointed bureaucrats to be bound
by oath or affirmation, to support the Constitution. Congress in response wrote the
required oath of office to be taken in Title 5 USC §3331.'*° This oath necessitates that
elected or appointed oath takers are to support and defend the Constitution and if their

 

 

'° Article VI: The Senators and Representatives before mentioned, and the members of the several state legislatures, and
all executive and judicial officers, both of the United States and of the several states, shall be bound by oath or affirmation,
to support this Constitution; but no religious test shall ever be required as a qualification to any office or public trust under
the United States.

9 5 USC §3331: Oath of office: An individual, except the President, elected or appointed to an office of honor or profit in
the civil service or uniformed services, shall take the following oath: “I, AB, do solemnly swear (or affirm) that I will
support and defend the Constitution of the United States against all enemies, foreign and domestic; that | will bear true faith
and allegiance to the same; that I take this obligation freely, without any mental reservation or purpose of evasion; and that
I will well and faithfully discharge the duties of the office on which I am about to enter. So help me God.” This section
does not affect other oaths required by law.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 46 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 52 of 57
1245

1250

1255

1260

personal views are too strong as to prevent them from upholding that oath, they would
not be worthy to be our stewards because their oath would be a lie!

People have freedom of speech and thereby have a right to express any view including
atheism, communism, socialism, Nazism, etc. as long as they do no harm. They also
have the unalienable right to remain silent when questioned by the government or
anyone. But, elected and appointed servants when faithfully discharging the duties of
their office have no right to be silent, but to the contrary have a duty to speak, for to be
silent would be fraud!'*' They also do not have the right to express a view that does not
support and defend the Constitution while they are faithfully discharging the duties of
their office. Therefore, while faithfully discharging the duties of their office, if they
campaign and champion to advocate’ any position that would abrogate a Natural Right
such as the right to bear arms, it would be a violation of their oath, an act of war against
the Constitution,” placing them in bad behavior’ and the only proper remedy is
removal from office. And if Congress does not have the backbone to remedy by
impeachment via Article II Section 4'*° and Article I Section 3 clause 7'“° for bad
behavior, then we the People will via indictment.

 

‘41 “Silence can only be equated with fraud where there is a legal or moral duty to speak, or where an inquiry left
unanswered would be intentionally misleading...” - U.S. v. Tweel, 550 F.2d 297, 299. See also U.S. v. Prudden, 424 F.2d
1021, 1032; Carmine v. Bowen, 64 A. 932.

'2 18 U.S. CODE §2385 - Advocating overthrow of Government: Whoever knowingly or willfully advocates, abets, advises,
or teaches the duty, necessity, desirability, or propriety of overthrowing or destroying the government of the United States
or the government of any State, Territory, District or Possession thereof, or the government of any political subdivision
therein, by force or violence, or by the assassination of any officer of any such government; or Whoever, with intent to
cause the overthrow or destruction of any such government, prints, publishes, edits, issues, circulates, sells, distributes, or
publicly displays any written or printed matter advocating, advising, or teaching the duty, necessity, desirability, or
propriety of overthrowing or destroying any government in the United States by force or violence, or attempts to do so; or
Whoever organizes or helps or attempts to organize any society, group, or assembly of persons who teach, advocate, or
encourage the overthrow or destruction of any such government by force or violence; or becomes or is a member of, or
affiliates with, any such society, group, or assembly of persons, knowing the purposes thereof-

'43 Any judge who does not comply with his oath to the Constitution of the United States wars against that Constitution and
engages in acts in violation of the supreme law of the land. The judge is engaged in acts of treason. - Cooper v. Aaron, 358
U.S. 1, 78 S. Ct. 1401 (1958).

'44 Article II] Section 1: ...The judges, both of the supreme and inferior courts, shall hold their offices during good
behavior...

45 article II Section 4: The President, Vice President and all civil officers of the United States, shall be removed from
office on impeachment for, and conviction of, treason, bribery, or other high crimes and misdemeanors.

46 article I Section 3 clause 7: Judgment in cases of impeachment shall not extend further than to removal from office,
and disqualification to hold and enjoy any office of honor, trust or profit under the United States: but the party convicted
shall nevertheless be liable and subject to indictment, trial, judgment and punishment, according to law.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 47 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 53 of 57
1265

1270

1275

1280

1285

ORDERED THAT THE UNITED STATES CONGRESS BOTH HOUSE AND SENATE IS:

1)

2)
3)

4)

5)

To impeach and remove ALL judges that are in bad behavior. “Any judge who
does not comply with his oath to the Constitution of the United States wars
against that Constitution and engages in acts in violation of the supreme law of
the land. The judge is engaged in acts of treason.” — Cooper v. Aaron, 358 US. 1,
78 S. Ct. 1401 (1958).

To show by what constitutional authority they act when they propose legislation.
To legislate law that the Constitution and Civics are to be taught in elementary
and high school.

Congress is to restore the original 13" Amendment. In January, 1810, Senator
Reed proposed the "Title of Nobility" Amendment. The Senate voted to pass by a
vote of 26 to 1; the House resolved in the affirmative 87 to 3; by Dec. 10, 1812
twelve of the required thirteen States ratified in 1819. (see Memorandum Amendment
XIII) We suggest that Congress combine the latter 13'" Amendment with the 14"
Amendment.

Under 16th American Jurisprudence, Second Edition, Section 177:'%” Congress is
to repeal the 17" Amendment for the following reasons: Said Amendment
usurped the States independence whereas these united States have been deprived
their equal suffrage in the Senate in violation of the Constitution Article V and
the balance of power thereby removing their sovereignty and destroying their
Republican Form of government that the federal government was to protect under
Article ITV Section 4 and upset the checks and balances of power between the
States and the Federation. The 17" Amendment also robbed the States of their
ability to exercise powers not delegated to the United States by the Constitution,
nor prohibited by it to the States, that was reserved to the states respectively, or to
the people, protected by the 10 Amendment and thereby stealing the States
sovereignty. Furthermore the 17" Amendment was not ratified and many

 

7 16th American Jurisprudence, Second Edition, Section 177: "The general misconception is that any statute passed
by legislators bearing the appearance of law constitutes the law of the land. The U.S. Constitution is the supreme law of the
land, and any statute, to be valid, must be in agreement. It is impossible for both the Constitution and a law violating it to
be valid; one must prevail. This is succinctly stated as follows: "The general rule is that an unconstitutional statute, though
having the form and name of law, is in reality no law, but is wholly void, and ineffective for any purpose; since
unconstitutionality dates from the time of its enactment, and not merely from the date of the decision so branding it. As
unconstitutional law, in legal contemplation, is as inoperative as if it had never been passed. Such a statute leaves the
question that it purports to settle just as it would be had the statute not been enacted." "Since an unconstitutional law is
void, the general principles follow that it imposes no duties, confers no right, creates no office, bestows no power or
authority on anyone, affords no protection, and justifies no acts performed under it...”.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 48 oF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 54 of 57
1290

1295

1300

1305

1310

unconstitutional acts by Congress and the Judiciary would have been prevented if
the States were not deprived of their clipped sovereignty by the unconstitutional
17" Amendment. We are a nation of Law and because the 17" Amendment wars
against the balance of power and if an Amendment cannot be procured,
nullification by Congress is sufficient. The 17" Amendment cannot stand!

6) Congress is to clarify that the 16" Amendment, which attempts to turn the People
into indentured servants and subject them to debtors’ prisons, does not and cannot
authorize a direct tax.

7) Congress is to repeal all legislation that subjects the People to government
authority. We the People vested the United States Congress with seventeen
powers'“* to write regulations, codes, and statutes under Article I Section 8 clause
18.'° None of the said legislative powers permit legislation of the Peoples’
behavior, only the behavior of bureaucrats and commercial activities. Congress
has no authority to write a penal code “to punish the People” or a tax code “to
enslave the People.” The People are “not subject to any of the laws of the United
States” without their permission. And they give their permission when they
engage in activities defined under Article I Section 8.

8) Congress is to provide law and funds to properly secure our borders. Our servants
have exposed We the People to all the dangers of invasion from without, and
subversion from within; Our servants have obstructed the laws for illegal-aliens
who are flooding our nation with foreign insurgents some hostile destroying our
economy and putting at risk the security of our States.

9) Congress is to make regular not restrict commerce with foreign nations, and
among the several states,’ and with the Indian tribes.

 

148 Article I Section 8 clause 1-17: The Congress shall have power to lay and collect taxes, duties, imposts and excises, to
pay the debts, provide for the common defense and general welfare, borrow money, regulate commerce with foreign
nations, and among the several states, and Indian tribes, establish a uniform rule of naturalization, uniform laws on the
subject of bankruptcies, coin money, regulate the value thereof, and of foreign coin, fix the standard of weights and
measures, provide for the punishment of counterfeiting securities and current coin, establish post offices, post roads,
promote the progress of science and useful arts, constitute tribunals, define and punish piracies and felonies committed on
the high seas, and offenses against the law of nations, declare war, grant letters of marque and reprisal, make rules
concerning captures on land and water; raise and support armies, provide and maintain a navy, make rules for the
government and regulation of the land and naval forces, provide for calling forth the militia, provide for organizing, arming,
and disciplining, the militia, and for governing such part of them as may be employed in the service of the United States,
exercise exclusive legislation in all cases over such [Federal] District (not exceeding ten miles square) exercise like
authority over and for the erection of forts, magazines, arsenals, dockyards, and other needful buildings.

149 Article I Section 8 clause 18: [The Congress shall have power to] make all laws which shall be necessary and proper
for carrying into execution the foregoing powers, and all other powers vested by this Constitution in the government of the
United States, or in any department or officer thereof.

‘5° Article I Section 8 Clause 3: To regulate commerce with foreign nations, and among the several states, and with the
Indian tribes.

DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 49 oF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 55 of 57
1315

1320

1323

1330

1335

10) Congress is to coin money!! and NOT print paper money not backed by gold or
silver (silver certificate), nor is congress to pass their vested power of coining to
foreign bankers.

11) Congress is to coin only gold or silver.'*

12) Congress is not to turn over control of our post offices'”’ to foreign control.

13) Congress is to cease taking money from special interest groups for a favorable
vote. Congress was sent to Washington to represent the will of the People not
corporations. To sell your vote and soul to the highest bidder is hereinafter a bribe
and thereby a felony.

14) Our language is clear in Article I Section 3 Clause 4 which states “The Vice
President of the United States shall be President of the Senate, but shall have no
vote, unless they be equally divided.” And that there can be NO rule making that
can abrogate our law. Therefore, Senate decisions, unless we said otherwise, need

only a majority vote to pass. Obey the Law or we will remove all that resist via
Indictments.

AND, COMMANDED that all elected, appointed and hired servants are to obey the Law of

the Land and join the People in our quest to reinstate the Constitution for the United
States of America and bring to Justice all subverters'’™* who resist.

AND, RESOLVED AND DECIDED, that any resistance, mutilation or returned documents
(filing) will be answered with Indictments.

IT Is SO ORDERED August 14, 2019

 

SOornnTug SAS, Albany, New York

 

Gana Jury Foreman
Natural Law Tribunal

'S! article I Section 8 Clause 5: To coin money, regulate the value thereof, and of foreign coin, and fix the standard of
weights and measures; To provide for the punishment To regulate commerce with foreign nations, and among the several
states, and with the Indian tribes.

'S article I Section 10 Clause 1: No state shall enter into any treaty, alliance, or confederation; grant letters of marque and
reprisal; coin money; emit bills of credit; make anything but gold and silver coin a tender in payment of debts; pass any bill
of attainder, ex post facto law, or law impairing the obligation of contracts, or grant any title of nobility.

'S article | Section 8 Clause 7: To establish post offices and post roads.

‘418 U.S. Code §2 “Principals (a) Whoever commits an offense against the United States or aids, abets, counsels,
commands, induces or procures its commission, is punishable as a principal. (b) Whoever willfully causes an act to be done
which if directly performed by him or another would be an offense against the United States, is punishable as a principal.”
DECLARATION OF LAW FOR CONSENT OF GOVERNMENT PAGE 50 OF 50

Case 3:19-mc-00029-TMB Document1 Filed 08/22/19 Page 56 of 57
       
   
 

PRIORITY MAIL
FLAT RATE

PRESS FIRMLY TO SEAL POSTAGE REQUIRED /

eee LINITED STATES

Bea > Paatimayas Retail | row |

 

  

Sen Te

 

 

 

 

 

on

a7

z US POSTAGE PAID

3 Origin: 15217 UUS Common Law Grand Jury |

= $7 35 08/19/19

O " 4166280017-21 P.O. Box 59 |
VIAI L PRIORITY MAIL 3-DAY ® Valhalla, NY 10595

! / 0 Lb 12.30 Oz

3.COR? United States 1004
18

Postal Service®

EXPECTED DELIVERY DAY: 8/22/19

(\

: aa Dafe of dell SHIP C095

“We5e - 324204 aswalg “aysem sown:

 

” SOUspsTRACr| To:
international 222 W 7TH AVE TO:
« Limited inter ANCHORAGE AK 99513-7500
. a
eee USPS TRACKING NUMBER
Order suppl Chief Judge
=» When used ir hedule free
declaration le ean United States District Court
| *D ti | -
_ [z] for the District of Alaska

This packaging Is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail” shipments.
Misuse may-be a violation of federal law. This packaging is not for resale. EP14F © U.S. Postal Service; October 2018; All rights reserved.

 

2505 5154 4513 9231 9204 32 222 W. Seventh Avenue

USELESS
MATAR i Ache CBS TE
ER EP14F Oct 2018 oe

 

 

 

Case 3:19-mc-00029-TMB Document 1 Filed 08/22/19 Page 57 of 57
